 

Exhibit 10.1

 

 EXECUTION COPY

 

 

CREDIT AGREEMENT

dated as of

March 13, 2019,

among

AGILENT TECHNOLOGIES, INC.,

The LENDERS Party Hereto,

BNP PARIBAS,
as Administrative Agent,

CITIBANK, N.A.,
BANK OF AMERICA, N.A.
and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

 





 

TABLE OF CONTENTS

 

Page

 



ARTICLE I         DEFINITIONS         SECTION 1.01. Defined Terms 1 SECTION
1.02. Classification of Loans and Borrowings 25 SECTION 1.03. Terms Generally;
Interpretive Provisions 25 SECTION 1.04. Accounting Terms; GAAP 26 SECTION 1.05.
Currency Translation 26       ARTICLE II         THE CREDITS         SECTION
2.01. Commitments 27 SECTION 2.02. Loans and Borrowings 27 SECTION 2.03.
Requests for Revolving Borrowings 28 SECTION 2.04. Swingline Loans 29 SECTION
2.05. Letters of Credit 30 SECTION 2.06. Funding of Revolving Borrowings 37
SECTION 2.07. Interest Elections 38 SECTION 2.08. Termination, Reduction and
Increase of Commitments; Incremental Facilities 39 SECTION 2.09. Extension of
Maturity Date 42 SECTION 2.10. Repayment of Loans; Evidence of Debt 43 SECTION
2.11. Prepayment of Loans 44 SECTION 2.12. Fees 45 SECTION 2.13. Interest 46
SECTION 2.14. Alternate Rate of Interest 47 SECTION 2.15. Increased Costs 49
SECTION 2.16. Break Funding Payments 51 SECTION 2.17. Taxes 51 SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set offs 55 SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 57 SECTION 2.20. Designation of
Borrowing Subsidiaries 58 SECTION 2.21. Defaulting Lenders 58       ARTICLE III
        REPRESENTATIONS AND WARRANTIES       SECTION 3.01. Organization; Powers
61 SECTION 3.02. Authorization; Enforceability 61

 







 

SECTION 3.03. Governmental Approvals; No Conflicts 61 SECTION 3.04. Financial
Condition; No Material Adverse Change 61 SECTION 3.05. Litigation 62 SECTION
3.06. [Reserved] 62 SECTION 3.07. Investment Company Status 62 SECTION 3.08.
[Reserved] 62 SECTION 3.09. Federal Reserve Regulations 62 SECTION 3.10. Taxes
62 SECTION 3.11. [Reserved] 62 SECTION 3.12. Disclosure 63 SECTION 3.13. AML
Laws; Anti-Corruption Laws and Sanctions 63 SECTION 3.14. EEA Financial
Institution 63       ARTICLE IV         CONDITIONS         SECTION 4.01.
Effective Date 63 SECTION 4.02. Each Credit Event 65 SECTION 4.03. Initial
Credit Event for each Borrowing Subsidiary 65       ARTICLE V        
AFFIRMATIVE COVENANTS         SECTION 5.01. Financial Statements and Other
Information 66 SECTION 5.02. Notices of Material Events 67 SECTION 5.03.
Existence 68 SECTION 5.04. Businesses and Properties 68 SECTION 5.05. Payment of
Taxes 68 SECTION 5.06. Insurance 68 SECTION 5.07. Books and Records; Inspection
Rights 68 SECTION 5.08. Compliance with Laws 68 SECTION 5.09. Use of Proceeds 69
      ARTICLE VI         NEGATIVE COVENANTS         SECTION 6.01. Subsidiary
Indebtedness 69 SECTION 6.02. Liens 70 SECTION 6.03. Sale and Leaseback
Transactions 72 SECTION 6.04. Fundamental Changes 72 SECTION 6.05. [Reserved] 73
SECTION 6.06. [Reserved] 73 SECTION 6.07. Financial Ratio 73 SECTION 6.08. Use
of Proceeds 73

 







 

ARTICLE VII         EVENTS OF DEFAULT         ARTICLE VIII         THE
ADMINISTRATIVE AGENT         SECTION 8.01. Appointment and Authority 76 SECTION
8.02. Rights as a Lender 76 SECTION 8.03. Exculpatory Provisions 77 SECTION
8.04. Reliance by Administrative Agent 77 SECTION 8.05. Delegation of Duties 78
SECTION 8.06. Resignation of Administrative Agent 78 SECTION 8.07. Non-Reliance
on Administrative Agent and Other Lenders 79 SECTION 8.08. No Other Duties, Etc
79 SECTION 8.09. Lender ERISA Matters 79       ARTICLE IX         GUARANTEE    
    ARTICLE X         MISCELLANEOUS         SECTION 10.01. Notices 82 SECTION
10.02. Waivers; Amendments 84 SECTION 10.03. Expenses; Indemnity; Damage Waiver
85 SECTION 10.04. Successors and Assigns 87 SECTION 10.05. Survival 91 SECTION
10.06. Counterparts; Integration; Effectiveness 91 SECTION 10.07. Severability
91 SECTION 10.08. Right of Setoff 91 SECTION 10.09. Governing Law; Jurisdiction;
Consent to Service of Process 92 SECTION 10.10. WAIVER OF JURY TRIAL 92 SECTION
10.11. Headings 93 SECTION 10.12. Confidentiality; Non Public Information 93
SECTION 10.13. Interest Rate Limitation 94 SECTION 10.14. Conversion of
Currencies 94 SECTION 10.15. USA Patriot Act 95 SECTION 10.16. No Fiduciary
Relationship 95 SECTION 10.17. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 95



 







 

Schedules:

Schedule 2.01— Commitments



Schedule 6.01— Existing Subsidiary Indebtedness



Schedule 6.02— Existing Liens



Schedule 6.03— Existing Sale and Leaseback Transactions

 

Exhibits:

Exhibit A— Form of Accession Agreement



Exhibit B— Form of Assignment and Assumption



Exhibit C— Form of Borrowing Subsidiary Agreement



Exhibit D— Form of Borrowing Subsidiary Termination



Exhibit E— [Reserved]



Exhibit F— Form of Maturity Date Extension Request



ExhibitG— Form of Tax Certificates

 







 

CREDIT AGREEMENT dated as of March 13 2019 (the “Agreement”), among AGILENT
TECHNOLOGIES, INC., a Delaware corporation (the “Company”), the LENDERS party
hereto, and BNP PARIBAS, as Administrative Agent.

 

The parties hereto hereby agree as follows:

 

Article I

Definitions

 

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A among an Increasing Lender, the Company and the Administrative Agent.

 

“Adjusted Consolidated Financial Indebtedness” of any Person means, at any time,
(a) the sum of (i) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder), (ii)
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments (other than to the extent issued in respect of any
contingent deferred payment of consideration in acquisitions), (iii) the
principal amount of Securitization Transactions (excluding an amount up to
US$100,000,000), (iv) all Indebtedness in respect of Capital Lease Obligations,
(v) all Indebtedness of others of the type described in subclauses (i), (ii),
(iii) and (iv) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, and (vi) all Guarantees by such Person of
Indebtedness of others of the type described in subclauses (i), (ii), (iii) and
(iv) above, minus, (b) to the extent included in any of the items referred to in
clause (a) above, all Indebtedness at such time consisting of obligations of the
Company and the Subsidiaries as account parties in respect of letters of credit
and letters of guaranty that do not support Indebtedness, all determined on a
consolidated basis in accordance with GAAP.

 

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1.00%) equal to the product of
(i) the LIBO Rate for US Dollars for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing denominated
in any Alternative Currency (other than Euros) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1.00%) equal to the LIBO Rate for such currency for such Interest Period;
provided, that if the Adjusted LIBO Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 



1



 

“Administrative Agent” means BNP Paribas, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning assigned to such term in the heading hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in US Dollars with a maturity of one month plus
1.00%. For purposes of clause (c) above, the Adjusted LIBO Rate on any day shall
be based on the Screen Rate at approximately 11:00 a.m., London time, on such
day for deposits in US Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Currency” means Canadian Dollars, Euro, Sterling, Yen and any other
currency, other than US Dollars, (a) that is freely available, freely
transferable and freely convertible into US Dollars, (b) in which dealings in
deposits are carried on in the London interbank market and (c) that has been
designated by the Administrative Agent as an Alternative Currency at the request
of the Company, and with the consent of each Lender.

 

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Company’s Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 



2



 

“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
EURIBOR Revolving Loan, ABR Loan or the facility fees payable hereunder, the
applicable rate per annum set forth below under the caption “LIBOR/EURIBOR
Margin”, “ABR Margin” or “Facility Fee”, as the case may be, based upon the
ratings by S&P, Moody’s and Fitch, respectively, applicable on such date to the
Index Debt:

 

  

Ratings

(S&P/Moody’s/Fitch)

 

Facility Fee

(% per annum)

 

LIBOR/

EURIBOR

Margin

(% per annum)

 

ABR Margin

(% per annum)

Category 1   A-/A3/A- or above   0.080%   0.920%   0.000% Category 2  
BBB+/Baa1/BBB+   0.100%   1.025%   0.025% Category 3   BBB/Baa2/BBB   0.125% 
 1.125%   0.125% Category 4   BBB-/Baa3/BBB-   0.175%   1.200%   0.200% Category
5   BB+/Ba1/BB+ or below   0.200%   1.425%   0.425%

 

For purposes of the foregoing, (a) if any of S&P, Moody’s or Fitch shall not
have in effect a rating for the Index Debt, then (i) if only one rating agency
shall not have in effect a rating for the Index Debt, the Category then in
effect shall be determined by reference to the remaining two effective ratings
for the Index Debt, (ii) if two rating agencies shall not have in effect a
rating for the Index Debt, one of such rating agencies shall be deemed to have
in effect a rating in Category 5 and the Category then in effect shall be
determined by reference to such deemed rating and the remaining rating in effect
and (iii) if no rating agency shall have in effect a rating for the Index Debt,
then Category 5 shall apply; (b) if the ratings in effect or deemed to be in
effect by S&P, Moody’s and Fitch for the Index Debt shall fall within different
Categories, then (i) if three ratings for the Index Debt are in effect, then
either (x) if two of the three ratings are in the same Category, such Category
shall apply or (y) if all three of the ratings are in different Categories, then
the Category corresponding to the middle rating for the Index Debt shall apply
and (ii) if only two ratings for the Index Debt are in effect or deemed to be in
effect, the Category then in effect shall be based on the higher of the two
ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Category then in effect shall be determined by
reference to the Category next below that of the higher of the two ratings; and
(c) if the ratings established or deemed to have been established by S&P,
Moody’s and Fitch for the Index Debt shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of S&P, Moody’s or Fitch shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 



3



 

“Arrangers” means BNP Paribas Securities Corp., Citibank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date hereof) and Wells Fargo Securities, LLC, in their capacities as joint
lead arrangers and joint bookrunners for the credit facility established
hereunder.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, with respect to any Sale-Leaseback Transaction, the
present value (discounted at the rate set forth or implicit in the terms of the
lease included in such Sale-Leaseback Transaction) of the total obligations of
the lessee for rental payments (other than amounts required to be paid on
account of taxes, maintenance, repairs, insurance, assessments, utilities,
operating and labor costs and other items that do not constitute payments for
property rights) during the remaining term of the lease included in such
Sale-Leaseback Transaction (including any period for which such lease has been
extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination on the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America (or any
other applicable jurisdiction) or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

 



4



 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means (a) Revolving Loans of the same Type and denominated in the
same currency and to the same Borrower, made, converted or continued on the same
date and, in the case of LIBOR Loans or EURIBOR Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Swingline Loan in accordance with
Section 2.04.

 

“Borrowing Subsidiary” means any wholly-owned Subsidiary that has been
designated as a Borrowing Subsidiary pursuant to Section 2.20 and that has not
ceased to be a Borrowing Subsidiary as provided in such Section.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit C.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit D.

 



5



 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks in London or in
the country of origin of the applicable currency are not open for general
business, (b) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day on which banks in London are not open for
general business and any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system is not open for the
settlement of payments in Euros and (c) when used in connection with a Loan to
any Borrower organized in a jurisdiction other than the United States of
America, the term “Business Day” shall also exclude any day on which commercial
banks in the jurisdiction of organization of such Borrower are not open for
general business.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property (or a combination thereof), which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on October 31, 2018, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on October 31, 2018. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Company; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Company by Persons who were neither
(i) nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

 



6



 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans and (b) any Lender, refers to whether such Lender has a Loan of
a particular Class.

 

“Code” means the Internal Revenue Code of 1986 and any income tax regulations
promulgated thereunder.

 

“Collateralized Letter of Credit” means a Letter of Credit that has been
irrevocably cash collateralized by a Borrower pursuant to arrangements
reasonably satisfactory to the Issuing Bank that issued such Letter of Credit.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
Section 2.08 or pursuant to assignments by or to such Lender pursuant to
Section 10.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption or Accession Agreement
pursuant to which such Lender shall have assumed or acquired its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
US$1,000,000,000.

 

“Company” has the meaning assigned to such term in the heading of this
Agreement.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning assigned to such term in Section 2.09.

 

“Consolidated Capitalization” means, as of any date, the aggregate of the amount
of Consolidated Stockholders’ Equity for such date plus the outstanding amount
(without duplication) of Adjusted Consolidated Financial Indebtedness for such
date.

 

“Consolidated Stockholders’ Equity” means, at any time, the stockholders’ equity
of the Company at the end of the then most recently completed fiscal quarter or
fiscal year (as applicable) for which consolidated financial statements of the
Company have been delivered pursuant to Section 5.01(a) or 5.01(b) or, prior to
the delivery of any such financial statements, at January 31, 2019, but in each
case excluding therefrom (i) accumulated other comprehensive income or losses
and (ii) the non-cash charges for impairment of goodwill and other intangible
assets in an aggregate amount not to exceed US$100,000,000, determined on a
consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 



7



 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Declining Lender” has the meaning assigned to such term in Section 2.09.

 

“Default” means any event or condition that constitutes, or upon notice or lapse
of time or both would become, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) to pay to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied), (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event or a Bail-In Action.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company, any Subsidiary or any other Affiliate of the Company.

 



8



 

“Environmental Laws” means all material laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA and, on and after the
effectiveness of Title I of the Pension Act, any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan;
(d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA (or, after the
effectiveness of Title II of the Pension Act, that it is in endangered or
critical status, within the meaning of Section 305 of ERISA); or (h) on and
after the effectiveness of Title I of the Pension Act, a determination that any
Plan is or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code).

 



9



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates (rounded upwards to four
decimal places), supplied to the Administrative Agent at its request by the
Reference Banks (or such of the Reference Banks as shall supply such rates in
response to such request), quoted by the Reference Banks to leading banks in the
European interbank market for the offering of deposits in Euro for a period
comparable to the Interest Period for such Borrowing, in each case as of 11:00
a.m., Brussels time, on the Quotation Day; provided, that if the EURIBO Rate is
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.

 

“Euro” or “€” means the single currency unit of the member States of the
European Community that adopt or have adopted the Euro as their lawful currency
in accordance with legislation of the European Community relating to Economic
and Monetary Union.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any Alternative Currency, the rate at which such Alternative
Currency may be exchanged into US Dollars at the time of determination on such
day as set forth on the Reuters World Currency Page for such currency; provided
that in the event that such rate does not appear on the Reuters World Currency
Page, the Administrative Agent may use any reasonable method it reasonably deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Company under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 



10



 

“Existing Credit Agreement” means the Credit Agreement dated as of September 15,
2014, as heretofore amended, among the Company, the lenders party thereto, and
BNP Paribas, as administrative agent.

 

“Existing Maturity Date” has the meaning assigned to such term in Section 2.09.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means, with respect to any Borrower, the chief executive
officer, the chief financial officer, the principal accounting officer, the
treasurer, any assistant treasurer or the controller of such Borrower.

 

“Fitch” means Fitch Ratings Inc., or any successor by merger or consolidation to
its ratings agency business.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary of the Company that is organized under
the laws of a jurisdiction other than the United States of America, a State
thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other similar governmental entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

 



11



 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount, as of any
date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), in good faith by a
Financial Officer of the Company)).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreements relating to such Hedging Agreements and any offsetting
benefits in relation to the underlying exposure associated with such Hedging
Agreements (to the extent such Hedging Agreements were entered into for bona
fide hedging purposes and not for speculation), (a) for any date on or after the
date such Hedging Agreements have been closed out and termination values
determined in accordance therewith (but not yet paid), such termination values,
and (b) for any date prior to the date referenced in clause (a), the
mark-to-market values for such Hedging Agreements, determined based on one or
more mid-market or other readily available quotations provided by any recognized
dealer in Hedging Agreements of such type (which may include a Lender or any
Affiliate of a Lender).

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 



12



 

“Increasing Lender” has the meaning assigned to such term in
Section 2.08(c)(iii).

 

“Incremental Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

 

“Incremental Facility Effective Date” has the meaning assigned to such term in
Section 2.08(c)(vi).

 

“Incremental Revolving Credit Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

 

“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.08(c)(i).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than to the extent issued
in respect of any contingent deferred payment of consideration in acquisitions),
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) accounts payable incurred in the ordinary course of
business and (ii) earn-outs, hold-backs and similar deferred payment of
consideration in acquisitions), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all Securitization Transactions of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Repurchase Obligations. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated
February 2019 relating to the Company and the Transactions.

 



13



 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any LIBOR Loan or EURIBOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a LIBOR Borrowing or EURIBOR Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid.

 

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one week or one,
two, three or six months (or, if agreed to by each Lender, twelve months)
thereafter, as the applicable Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of any Interest Period that is a multiple of months, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that is a multiple of months pertaining to a LIBOR Borrowing or EURIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means BNP Paribas, Citibank N.A., Bank of America, N.A., Wells
Fargo Bank, National Association and each other Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(j) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(k)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.05 with respect to
such Letters of Credit).

 

“LC Disbursement” means a payment made by any Issuing Bank in respect of a
Letter of Credit.

 

“LC Expiration Date” has the meaning assigned to such term in Section 2.05(c).

 

“LC Exposure” means, at any time, (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time (expressed in Dollars in the amount
of the US Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrowers at such time (expressed in Dollars in the amount of the US
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency); provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any documentation related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the US Dollar Equivalent
of the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time.

 



14



 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Accession Agreement, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued and outstanding under this
Agreement.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, the applicable Screen Rate at approximately
11:00 a.m., London time or, in the case of a LIBOR Borrowing denominated in
Canadian Dollars, at approximately 10:00 a.m. Toronto time, on the Quotation Day
for such currency for such Interest Period, as the rate for deposits of such
currency with a maturity comparable to such Interest Period. In the event that
no Screen Rate is available for such currency at such time for any reason, then
the “LIBO Rate” with respect to such LIBOR Borrowing denominated in such
currency for such Interest Period shall be the rate at which deposits of such
currency in an amount equal to the Borrowing Minimum for such currency and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such currency.

 

“LIBO Rate Successor Rate” has the meaning assigned to such term in Section
2.14(b).

 

“LIBO Successor Rate Conforming Changes” has the meaning assigned to such term
in Section 2.14(b).

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 



15



 

“Lien” means (a) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities and
(d) any assignment or sale of any income or revenues (including accounts
receivable) or rights in respect thereof.

 

“Loan Documents” means this Agreement, each Accession Agreement, each agreement
referred to in Section 2.05(j) and each promissory note delivered pursuant to
this Agreement.

 

“Loan Party” means the Company, in its capacity as a Borrower and as a guarantor
of the Obligations of the other Borrowers pursuant to Article IX, and each
Borrowing Subsidiary.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, (b) a material impairment of the ability of the Company to
perform its obligations hereunder or (c) a material impairment of the rights or
remedies available to the Lenders or the Administrative Agent hereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Company and the Subsidiaries in an aggregate outstanding
principal amount exceeding US$100,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary in respect of (a) any Hedging Agreements at any time shall be the
Hedge Termination Value thereof at such time and (b) any Securitization
Transaction shall be determined as set forth in the definition of such term.

 

“Material Subsidiary” means any Subsidiary (a) that is a Subsidiary Borrower,
(b) the consolidated assets of which equal 5.00% or more of the consolidated
assets of the Company and the Subsidiaries as of the last day of the most recent
fiscal quarter of the Company or (c) the consolidated revenues of which equal
5.00% or more of the consolidated revenues of the Company and the Subsidiaries
for the most recent period of four consecutive fiscal quarters; provided that if
at the end of the most recent fiscal quarter or for the most recent period of
four consecutive fiscal quarters the consolidated assets or consolidated
revenues of all Subsidiaries that under clauses (b) and (c) above would not
constitute Material Subsidiaries shall have exceeded 50% of the consolidated
assets or 50% of the consolidated revenues of the Company and the Subsidiaries,
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated assets until such excess shall have been
eliminated.

 



16



 

“Maturity Date” means March 13, 2024, as such date may be extended pursuant to
Section 2.09.

 

“Maturity Date Extension Request” means a request by the Company, substantially
in the form of Exhibit F hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to
Section 2.09.

 

“MNPI” means material information concerning the Company and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the United States Securities Act of 1933 and the Exchange Act.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor by merger or
consolidation to its ratings agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Company or any ERISA Affiliate (other than any Person
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) has maintained, sponsored, contributed to or accrued an obligation
to contribute to, or has within any of the preceding six plan years maintained,
sponsored, contributed to or accrued an obligation to contribute.

 

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

 

“Obligations” means, with respect to any Borrower, the due and punctual payment
of (a) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to such Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by such Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, and (c) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower under this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Lender or Issuing Bank
and the jurisdiction imposing such Taxes (other than a connection arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 



17



 

“Other Taxes” means any and all present or future stamp court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes or are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

“Permitted Liens” means:

 

(a)       Liens imposed by law for Taxes assessments and other government
charges that are not yet due and payable or are being contested in compliance
with Section 5.05;

 

(b)       statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and suppliers, and similar Liens imposed by Law, in each case
incurred in the ordinary course of business for sums not yet delinquent by more
than 30 days or being contested in good faith;

 

(c)       Liens incurred and pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, disability or unemployment
insurance, old-age pensions, retiree health benefits and other similar plans or
programs and other social security laws or regulations;

 

(d)       deposits to secure the performance of (or to secure letters of credit
or letters of guarantee that secure the performance of) bids, trade contracts,
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case in
the ordinary course of business;

 

(e)       leases, licenses, subleases or sublicenses granted to others (other
than as security for Indebtedness) not interfering in any material respect with
the ordinary conduct of the business of the Company and the Subsidiaries, taken
as a whole;

 

(f)       (i) easements, covenants, conditions, restrictions, zoning
restrictions, building codes, land use laws, leases, subleases, licenses, rights
of way, minor irregularities in, or lack of, title and similar encumbrances
affecting real property, (ii) with respect to any lessee’s or licensee’s
interest in real or personal property, mortgages, liens, rights and obligations
and other encumbrances arising by, through or under any owner, lessor or
licensor thereof and (iii) leases, licenses, rights and obligations in
connection with patents, copyrights, trademarks, tradenames and other
intellectual property, in each case that do not secure the payment of
Indebtedness to the extent, in the case of each of clauses (i), (ii) and (iii),
that the Liens referred to therein do not, in the aggregate, materially detract
from the value of the affected property as used by the Company or any Subsidiary
in the ordinary course of business or interfere in any material respect with the
ordinary conduct of the business of the Company and the Subsidiaries, taken as a
whole;

 



18



 

(g)       (i) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII, and deposits securing appeal
or other surety bonds related to such judgments and (ii) Liens created pursuant
to attachment, garnishee orders or other process in connection with pre-judgment
court proceedings;

 

(h)       Liens in favor of any Governmental Authority (i) to secure partial
progress, advance or other payments pursuant to any contract or statute or
(ii) to secure any Indebtedness incurred for the purpose of financing all or
part of the purchase price or cost of constructing or improving the property
subject to such Liens;

 

(i)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(j)       customary landlords’ Liens under leases to which such Person is a
party;

 

(k)       Liens arising under short-term repurchase agreements or reverse
repurchase agreements with respect to US Treasury securities or other cash
equivalent investments, short-term securities lending and securities borrowing
agreements and similar transactions employed in connection with the management
of cash and cash equivalents and short-term investments;

 

(l)       normal and customary rights of setoff, banker’s Liens and similar
rights in respect of deposits of cash, or in respect of investment securities
accounts, in favor of banks or other depository institutions;

 

(m)       sales, assignments, transfers or dispositions of accounts receivable
in the ordinary course of business for purposes of collection (but not as part
of any Securitization Transaction);

 

(n)       Liens arising from precautionary UCC financing statement filings with
respect to, and rights of third parties in equipment or inventory consigned to
the Company or any of its Subsidiaries in connection with, consignment
arrangements entered into by the Company or any of its Subsidiaries in the
ordinary course of business;

 

(o)       Liens on assets pursuant to merger agreements, stock or asset purchase
agreements and similar purchase agreements in respect of the disposition of such
assets by the Company or its Subsidiaries; and

 



19



 

(p)        call arrangements, rights of first refusal and similar rights and
customary reciprocal easements and other rights of use relating to (i)
investments in joint ventures, partnerships and the like, (ii) investments in
equity securities, or (iii) ownership of undivided interests in assets subject
to a joint ownership or similar agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.12(c).

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Quotation Day” means (a) with respect to any currency (other than Sterling and
Euro) for any Interest Period, two Business Days prior to the first day of such
Interest Period, (b) with respect to Sterling for any Interest Period, the first
day of such Interest Period and (c) with respect to Euro for any Interest
Period, the day two TARGET Days before the first day of such Interest Period, in
each case unless market practice differs in the Relevant Interbank Market for
any currency, in which case the Quotation Day for such currency shall be
determined by the Administrative Agent in accordance with market practice in the
Relevant Interbank Market (and if quotations would normally be given by leading
banks in the Relevant Interbank Market on more than one day, the Quotation Day
shall be the last of those days).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Banks” means, in relation to EURIBOR, the principal London office of
BNP Paribas or such other banks as may be appointed by the Administrative Agent
in consultation with the Company, provided that any such bank agrees to serve in
such capacity.

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 



20



 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.

 

“Repurchase Obligations” means, at any time, the aggregate amount of all
accrued, absolute or contingent repurchase obligations (including repurchase
obligations that become due on a future date) of the Company and the
Subsidiaries at such time, in each case to the extent such amounts would be
shown as liabilities on a consolidated balance sheet of the Company as of such
time prepared in accordance with GAAP.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the aggregate Revolving
Credit Exposures and unused Commitments at such time.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a EURIBOR Loan or a LIBOR Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a EURIBOR Loan or a
LIBOR Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof, (iii)
each date of any payment by any Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the Issuing Banks shall determine or the Required
Lenders shall require.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) the sum of the US Dollar
Equivalents of the principal amounts of such Lender’s outstanding Revolving
Loans, (b) the amount of such Lender’s LC Exposure and (c) the amount of such
Lender’s Swingline Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“Sale-Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred;
provided that any such arrangement entered into within 180 days after the
acquisition or construction of the subject property shall not be deemed to be a
“Sale-Leaseback Transaction”.

 

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government.

 



21



 

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury, Switzerland or any other relevant authority, (b) any
Person located, organized or resident in, or any Governmental Entity or
governmental instrumentality of, a Sanctioned Country or (c) any Person 25% or
more directly or indirectly owned by, controlled by, or acting for the benefit
or on behalf of, any Person, individually, or Persons, together, described in
clauses (a) or (b) hereof.

 

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce (b) the United Nations
Security Council; (c) the European Union or any of its member states; (d) Her
Majesty’s Treasury; (e) Switzerland; or (f) any other relevant authority.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in
Section 2.14(b)(ii).

 

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period for
a Revolving Loan denominated in a currency other than Canadian Dollars, the ICE
Benchmark Administration Settlement Rate for such Interest Period as set forth
on the applicable Reuters screen (and if such service ceases to be available,
another service displaying the appropriate rate designated by the Administrative
Agent), (b) in respect of the LIBO Rate for any Interest Period for a Revolving
Loan denominated in Canadian Dollars, the Canadian Dollar Offered Rate as set
forth on the Reuters Screen CDOR Page and (c) in respect of the EURIBO Rate for
any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
applicable Reuters screen (and if such services ceases to be available, another
service displaying the appropriate rate designated by the Administrative Agent).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securitization Transaction” means any transfer by the Company or any Subsidiary
of accounts receivable or interests therein (a) to a trust, partnership,
corporation or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers in a securitization or similar financing
transaction (excluding, for the avoidance of doubt, (i) transfers to
Subsidiaries or Affiliates of the Company, (ii) transfers of delinquent
receivables for collection, (iii) transfers in connection with a sale of a line
of business or a Person, and (iv) uncommitted factoring arrangements and similar
uncommitted receivables sale transactions). The “amount” or “principal amount”
of any Securitization Transaction shall be deemed at any time to be the
aggregate principal or stated amount of the amounts invested by investors that
are not Affiliates of the Company in connection with such Securitization
Transaction and paid to the Company or its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts. For the avoidance of doubt, the
“amount” or “principal amount” of any Securitization Transaction shall not
include obligations that correspond to a deferred purchase price or other
consideration owing to the Company or any of its Subsidiaries funded on a
deferred basis from the proceeds of the collections on such receivables, a
subordinated interest held by the Company or any of its Subsidiaries or the
reserve or over-collateralization established or maintained for the benefit of
the unaffiliated third party purchasers or financial institutions participating
in such transaction.

 



22



 

“S&P” means S&P Global Ratings, or any successor by merger or consolidation to
its rating agency business.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the aggregate
Swingline Exposure.

 

“Swingline Lender” means BNP Paribas, in its capacity as lender of Swingline
Loans hereunder.

 



23



 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agents” means Citibank, N.A., Bank of America, N.A. and Wells Fargo
Bank, National Association, in their capacities as syndication agents with
respect to the credit facility established hereunder.

 

“TARGET Day” means any day on which both (a) the TARGET payment system (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (b) banks in London are open for general
business.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of this Agreement, the borrowing of Loans, the use of
proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or the Alternate Base
Rate, in the case of Loans denominated in US Dollars, (b) the Adjusted LIBO
Rate, in the case of Loans denominated in Alternative Currencies (other than
Euros) or (c) the EURIBO Rate, in the case of Loans denominated in Euros.

 

“Unrestricted Cash” means cash and cash equivalents that are not subject to any
Lien other than any Lien permitted under clause (a) or (l) of the definition of
the term “Permitted Lien”.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

 



24



 

“US Dollars” or “US$” means the lawful currency of the United States of America.

 

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party or the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” means the lawful currency of Japan.

 

Section 1.02.        Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g.,
a “LIBOR Revolving Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or
by Class and Type (e.g., a “LIBOR Revolving Borrowing”).

 

Section 1.03.        Terms Generally; Interpretive Provisions. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The word “law” shall be construed as referring to
all statutes, rules, regulations, codes and other laws (including official
rulings and interpretations thereunder having the force of law or with which
affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein (including this Agreement) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restriction on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(e) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all real and personal
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 



25



 

Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

Section 1.04.        Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if any change in GAAP after the date hereof would affect the computation of
any financial ratio, requirement, term or other covenant set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio, requirement, term or covenant to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided, that, until so amended, (i) such ratio, requirement
or covenant shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio,
requirement or covenant made before and after giving effect to such change in
GAAP, and (b) notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein, or to any other accounting principle, if in
each case, such election or such other accounting principle results in the
amount of such Indebtedness being below or above the stated principal amount of
such Indebtedness.

 

Section 1.05.        Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in an
Alternative Currency two Business Days prior to the initial Interest Period
therefor and as of the date two Business Days prior to the commencement of each
subsequent Interest Period therefor, in each case using the Exchange Rate in
effect on the date of determination, and each such amount shall, except as
provided in the next sentence, be the US Dollar Equivalent of such Borrowing
until the next Revaluation Date. The Administrative Agent may also determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency as
of each Revaluation Date, in each case using the Exchange Rate in effect on the
Revaluation Date, and each such amount shall be the US Dollar Equivalent of such
Borrowing until the next Revaluation Date. The Administrative Agent shall notify
the Company and the applicable Lenders of each determination of the US Dollar
Equivalent of each Borrowing.

 



26



 

Article II

The Credits

 

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Company and the
Borrowing Subsidiaries, denominated in US Dollars or Alternative Currencies,
from time to time during the Availability Period in an aggregate principal
amount at any time outstanding that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding its Commitment or (b) the sum of the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

 

Section 2.02.        Loans and Borrowings. (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans denominated in the same
currency and made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Revolving Loans as required.

 

(b)               Subject to Section 2.14, (i) each Revolving Borrowing
denominated in US Dollars shall be comprised entirely of ABR Loans or LIBOR
Loans, as the applicable Borrower may request in accordance herewith, (ii) each
Revolving Borrowing denominated in Euros shall be comprised entirely of EURIBOR
Loans and (iii) each Revolving Borrowing denominated in an Alternative Currency
(other than Euros) shall be comprised entirely of LIBOR Loans. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement.

 

(c)               At the commencement of each Interest Period for any LIBOR
Revolving Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum and at the time each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$100,000 and not less than US$500,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an integral multiple of US$1,000,000. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 LIBOR Revolving Borrowings and
EURIBOR Revolving Borrowings outstanding.

 



27



 

(d)               Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

Section 2.03.        Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent (a) in
the case of a LIBOR Revolving Borrowing denominated in US Dollars, not later
than 1:00 p.m., New York City time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a LIBOR Revolving Borrowing denominated
in an Alternative Currency or a EURIBOR Revolving Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the proposed Borrowing and
(c) in the case of an ABR Revolving Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable and shall be made by hand delivery or fax to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Financial Officer of the applicable
Borrower (or, in the case of any Borrowing denominated in US Dollars, by
telephone notification, confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by a Financial Officer of the applicable
Borrower). Each such telephonic or written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(a)         the Borrower requesting such Borrowing;

 

(b)         the currency (which shall be US Dollars or an Alternative Currency)
and the principal amount of such Borrowing;

 

(c)         the date of such Borrowing, which shall be a Business Day;

 

(d)         if such Borrowing is denominated in US Dollars, the Type of such
Borrowing;

 

(e)         in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(f)          the location and number of the account to which funds are to be
disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), the
identity of the Issuing Bank that made such LC Disbursement; and

 

(g)         in the case of a Borrowing by a Borrowing Subsidiary that is not a
US Borrowing Subsidiary, the jurisdiction from which payments of the principal
and interest on such Borrowing will be made.

 



28



 

If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Revolving Borrowing denominated in US Dollars is
specified, then the requested Revolving Borrowing shall be an ABR Revolving
Borrowing. If no Interest Period is specified with respect to any requested
LIBOR Revolving Borrowing or a EURIBOR Revolving Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.        Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans
denominated in US Dollars to the Company and the Borrowing Subsidiaries from
time to time during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding US$50,000,000, (ii) the total Revolving
Credit Exposures exceeding the total Commitments and (iii) in the event the
Existing Maturity Date shall have been extended as provided in Section 2.09, the
sum of the LC Exposure attributable to Letters of Credit expiring after any
Existing Maturity Date and the Swingline Exposure attributable to Swingline
Loans maturing after such Existing Maturity Date exceeding the total Commitments
that shall have been extended to a date after the latest expiration date of such
Letters of Credit and the latest maturity date of such Swingline Loans; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.

 

(b)               To request a Swingline Loan, the applicable Borrower shall
notify the Administrative Agent by telephone, confirmed promptly by hand
delivery or fax, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date of such Swingline Loan (which shall be a Business Day) and
the principal amount of such Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received by it. The
Swingline Lender shall make each Swingline Loan available to applicable Borrower
by means of a credit to the general deposit account of such Borrower with the
Swingline Lender (or, in the case of a Swingline Loan identified by the
applicable Borrower in its notice to be made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank identified in such notice) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)               The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which the Lenders will be
required to participate. Promptly following receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Lender hereby absolutely and unconditionally agrees to pay, upon receipt of
notice as provided above, to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in Swingline Loans is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that, in making any Swingline Loan, the Swingline Lender
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the applicable Borrower deemed made pursuant
to Section 4.02, unless, at least one Business Day prior to the time such
Swingline Loan was made, the Required Lenders shall have notified the Swingline
Lender (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such

 



29



 

notice, one or more of the conditions precedent set forth in Section 4.02 would
not be satisfied if such Swingline Loan were then made (it being understood and
agreed that, in the event the Swingline Lender shall have received any such
notice, such Swingline Lender shall not have any obligation to make any
Swingline Loan until and unless it shall be satisfied that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each Lender shall comply with its obligations under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders pursuant to this paragraph), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the relevant Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the relevant Borrower (or other party on behalf of
such Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

 

Section 2.05.        Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
Letters of Credit (or to amend, renew or extend outstanding Letters of Credit)
denominated in US Dollars or any Alternative Currency for its own account or, so
long as the Company is a joint and several co-applicant with respect thereto,
for the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time from and including the Effective Date to but excluding the fifth
Business Day prior to the Maturity Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the account of any Subsidiary as provided in the
first sentence of this paragraph, the Company will be fully responsible for the
reimbursement of LC Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of any Subsidiary that shall be an account party in
respect of any such Letter of Credit).

 



30



 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit, other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the requesting
Borrower shall deliver (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent, reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount and
currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be reasonably necessary to enable
the applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
US$75,000,000 and (ii) the total Revolving Credit Exposures will not exceed the
total Commitments and (iii) in the event the Existing Maturity Date shall have
been extended as provided in Section 2.09, the sum of the LC Exposure
attributable to Letters of Credit expiring after any Existing Maturity Date and
the Swingline Exposure attributable to Swingline Loans maturing after such
Existing Maturity Date shall not exceed the total Commitments that shall have
been extended to a date after the latest expiration date of such Letters of
Credit and the latest maturity date of such Swingline Loans. Notwithstanding the
foregoing, no Issuing Bank shall be under any obligation to issue any Letter of
Credit if (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing the Letter of Credit, or any law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (ii) the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally or (iii) such
Issuing Bank does not as of the issuance date of the requested Letter of Credit
issue Letters of Credit in the requested currency.

 



31



 

(c)               Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) except as
set forth below with respect to Collateralized Letters of Credit, the date that
is five Business Days prior to the Maturity Date (the “LC Expiration Date”);
provided that at the request of the applicable Borrower, any Letter of Credit
may provide for automatic renewals for additional periods of up to one year
subject to a right on the part of the applicable Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary during a
specified period in advance of any such renewal, and the failure of such Issuing
Bank to give such notice by the end of such period shall for all purposes hereof
be deemed an extension of such Letter of Credit; provided further that in no
event shall any Letter of Credit, as extended from time to time, expire on any
date following the LC Expiration Date. Notwithstanding clause (ii) of the
preceding sentence, (A) any Collateralized Letter of Credit may, with the
consent of the Issuing Bank that issued such Collateralized Letter of Credit,
expire on any date following the LC Expiration Date and (B) any Letter of Credit
that contains a customary “evergreen” provision may renew pursuant to such
evergreen provision to an expiration date following the LC Expiration Date if
such Letter of Credit becomes a Collateralized Letter of Credit at least 15
Business Days prior to the latest date upon which the applicable Issuing Bank
would be entitled to terminate such Letter of Credit prior to its automatic
renewal pursuant to such “evergreen” provision.

 

(d)               Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
Issuing Bank that issued such Letter of Credit hereby grants to each Lender, and
each Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Applicable Percentage from time to time
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Subject to paragraph (m) of this Section, each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in issuing,
amending, renewing or extending any Letter of Credit, the applicable Issuing
Bank shall be entitled to rely, and shall not incur any liability for relying,
upon the representation and warranty of the applicable Borrower deemed made
pursuant to Section 4.02, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the latest date upon which the applicable
Issuing Bank would be entitled to terminate such Letter of Credit prior to its
automatic renewal), the Required Lenders shall have notified the applicable
Issuing Bank (with a copy to the Administrative Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 4.02 would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received any such notice, no Issuing Bank shall have any obligation
to issue, amend, renew or extend any Letter of Credit until and unless it shall
be satisfied that the events and circumstances described in such notice shall
have been cured or otherwise shall have ceased to exist).

 



32



 

(e)               Reimbursement. Upon receipt from the beneficiary of any Letter
of Credit of any notice of a drawing under such Letter of Credit, the applicable
Issuing Bank shall notify the applicable Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the applicable Borrower shall reimburse the applicable Issuing Bank in
such Alternative Currency, unless such Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in US Dollars. In
the case of any such reimbursement in US Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the applicable Issuing Bank shall
notify the applicable Borrower of the US Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. The applicable Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 3:00 p.m., New York City
time, on the date that such LC Disbursement is made, if such Borrower shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by such Borrower prior to
such time on such date, then not later than 3:00 p.m., New York City time, on
the Business Day immediately following the day that such Borrower receives such
notice; provided that if the amount to be reimbursed is denominated in US
Dollars, the applicable Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or a Swingline Loan in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If such Borrower fails to make such payment when
due, the applicable Issuing Bank shall notify the Administrative Agent of such
failure in accordance with paragraph (l) of this Section, and the Administrative
Agent shall in turn notify each Lender of the applicable LC Disbursement, the
amount of the payment then due from such Borrower in respect thereof (expressed
in US Dollars in the amount of the US Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount, in the same manner as provided
in Section 2.06 with respect to Revolving Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
pay to such Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from a
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank, as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse any Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement.

 



33



 

(f)                Obligations Absolute. Each Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other event or
circumstance; provided that nothing in this Section shall be construed to excuse
any Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (such absence
to be presumed unless otherwise determined by a final, non- appealable judgment
of a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)               Disbursement Procedures. The applicable Issuing Bank shall,
within the period stipulated by the terms and conditions of the applicable
Letter of Credit following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by it. After
such examination, the applicable Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by fax)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the applicable Borrower of its obligation
to reimburse such Issuing Bank and the Lenders of their obligations with respect
to any such LC Disbursement.

 



34



 

(h)               Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof (or the US Dollar Equivalent thereof in the case of an LC disbursement
denominated in an Alternative Currency) shall bear interest, for each day from
and including the date such LC Disbursement is made to but excluding the date
that such Borrower reimburses such LC Disbursement at the rate per annum then
applicable to ABR Revolving Loans; provided that, if such Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be paid to the Administrative Agent for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

 

(i)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, each applicable Borrower shall deposit in respect of
each outstanding Letter of Credit issued for such Borrower’s account (or, in the
case of the Company, with respect to which it is a co-applicant), in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders and the applicable Issuing Bank, an amount in US
Dollars equal to the portion of the LC Exposure attributable to such Letter of
Credit as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to cash collateralize shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company or any Borrower described in clause (h) or (i) of
Article VII. The Borrowers also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.11(b) or Section 2.21
from time to time. Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Monies in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to (i) the consent of Lenders with LC
Exposures representing more than 50% of the aggregate amount of LC Exposure and
(ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the aggregate LC Exposure of all the Defaulting
Lenders), the consent of each Issuing Bank), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide cash collateral hereunder as a result of the occurrence of an Event
of Default, such cash collateral (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived. If the Borrowers are required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers as
promptly as practicable, to the extent that, after giving effect to such return,
the aggregate Revolving Credit Exposure would not exceed the aggregate
Commitments and no Event of Default shall have occurred and be continuing. If
the Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.21, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrowers as promptly as practicable, to the extent
that, after giving effect to such return, no Issuing Bank shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders and/or the remaining
cash collateral and no Event of Default shall have occurred and be continuing.

 



35



 

(j)                 Designation of Additional Issuing Banks. From time to time,
the Company may by notice to the Administrative Agent and the Lenders designate
as additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below. The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement, which shall be in a
form satisfactory to the Company and the Administrative Agent, executed by such
Lender, the Company and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such Lender in its
capacity as an Issuing Bank.

 

(k)               Termination of an Issuing Bank. The Company may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank and the Administrative Agent. Any
such termination shall become effective upon the earlier of (i) such Issuing
Bank acknowledging receipt of such notice and (ii) the 10th Business Day
following the date of the delivery thereof. At the time any such termination
shall become effective, the Company shall pay all unpaid fees accrued for the
account of the terminated Issuing Bank pursuant to Section 2.12(b). From and
after the effective date of any such termination, the terminated Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not issue additional
Letters of Credit.

 

(l)                 Issuing Bank Reports. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall report in writing to the
Administrative Agent (i) on or prior to each Business Day on which such Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amounts of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that such Issuing Bank
shall not affect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on any Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iii) on any Business Day on which the applicable Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure and the amount of such LC
Disbursement and (iv) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such Issuing Bank.

 



36



 

(m)             Collateralized Letters of Credit. Notwithstanding anything to
the contrary in this Section, the obligations of the Lenders to acquire
participations in Letters of Credit and to reimburse any Issuing Bank for
Unreimbursed Amounts (other than Unreimbursed Amounts arising from LC
Disbursements made prior to the Maturity Date) shall terminate with respect to
any Collateralized Letter of Credit on the Maturity Date (it being understood
that the Lenders shall continue to participate in, and shall be required to
reimburse in accordance with this Section, any LC Disbursement made prior to the
Maturity Date). Any participation held by any Lender in a Collateralized Letter
of Credit on the Maturity Date (other than in respect of any Unreimbursed
Amounts arising from LC Disbursements made prior to the Maturity Date) shall be
deemed to have been assigned on the Maturity Date to the Issuing Bank that
issued such Collateralized Letter of Credit.

 

Section 2.06.        Funding of Revolving Borrowings. (a) Each Lender shall make
each Revolving Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:30 p.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Revolving Loans available to the applicable Borrower by promptly remitting the
amounts so received, in like funds, to the account designated by such Borrower
in the applicable Borrowing Request; provided that ABR Revolving Loans
identified by the applicable Borrower in the applicable Borrowing Request to be
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed time of any Revolving Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Revolving Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Revolving Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
the rate reasonably determined by the Administrative Agent to be the cost to it
of funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Revolving Loan pursuant to Section 2.13 (it being
understood that nothing in this paragraph shall require any Borrower to pay any
interest in duplication of the interest payable under such Section).

 



37



 

Section 2.07.        Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03 and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
applicable Borrower may elect to convert such Revolving Borrowing (if
denominated in US Dollars) to a Revolving Borrowing of a different Type or to
continue such Revolving Borrowing and, in the case of a LIBOR Borrowing or a
EURIBOR Borrowing, may elect Interest Periods therefor, all as provided in this
Section and on terms consistent with the other provisions of this Agreement. A
Borrower may elect different options with respect to different portions of an
affected Revolving Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Revolving Borrowing
and the Loans resulting from an election made with respect to any such portion
shall be considered a separate Revolving Borrowing. This Section shall not apply
to Swingline Loans, which may not be converted or continued.

 

(b)               To make an election pursuant to this Section, the electing
Borrower shall notify the Administrative Agent of such election by the time that
a Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type, and in the currency, resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be made by hand
delivery or fax to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by a Financial
Officer on behalf of the applicable Borrower (or, in the case of any Borrowing
denominated in US Dollars, by telephonic notification, confirmed promptly by
hand delivery or fax to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by a Financial
Officer on behalf of the applicable Borrower). Notwithstanding any other
provision of this Section, a Borrower shall not be permitted to change the
currency of any Borrowing or to elect an Interest Period for LIBOR Loans or
EURIBOR Loans that does not comply with Section 2.02(c).

 

(c)               Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)        the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)      the Type of the resulting Borrowing, which shall comply with
Section 2.02(b); and

 

(iv)     if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 



38



 

If any such Interest Election Request requests a LIBOR Revolving Borrowing or
EURIBOR Revolving Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Revolving Borrowing.

 

(e)               If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a LIBOR Revolving Borrowing or EURIBOR
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period, such Borrowing shall be continued as a Borrowing of the
applicable Type and currency for an Interest Period of one month.

 

(f)                Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrowers (provided that no
such notice shall be required in the case of any Event of Default under
clause (h) or (i) of Article VII with respect to any Borrower), then, so long as
an Event of Default is continuing (i) in the case of Borrowings denominated in
US Dollars, no outstanding Revolving Borrowing may be converted to or continued
as a LIBOR Borrowing and, unless repaid, each LIBOR Revolving Borrowing shall be
converted to an ABR Revolving Borrowing at the end of the Interest Period
applicable thereto and (ii) in the case of Borrowings denominated in Alternative
Currencies, unless repaid, each LIBOR Revolving Borrowing and EURIBOR Borrowing
shall be continued as a LIBOR Revolving Borrowing or a EURIBOR Revolving
Borrowing, as applicable, with an Interest Period of one month.

 

Section 2.08.        Termination, Reduction and Increase of Commitments;
Incremental Facilities. (a) Automatic Termination. Unless previously terminated,
the Commitments shall terminate on the Maturity Date.

 

(b)               Optional Termination or Reduction. (i) The Company may at any
time terminate, or from time to time reduce, the Commitments; provided that
(A) each reduction of the Commitments shall be in an amount that is an integral
multiple of US$1,000,000 and not less than US$10,000,000 and (B) the Company
shall not terminate or reduce the Commitments if, after giving effect thereto
and any concurrent prepayment of the Loans in accordance with Section 2.11, the
total Revolving Credit Exposures would exceed the total Commitments.

 

(ii)              The Company shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b)(i) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 



39



 

(c)               Incremental Facilities. (i) The Company may from time to time,
by written notice to the Administrative Agent request (x) an increase in the
Commitments (including in connection with the creation of a tranche of the
Commitments to be made available to a Borrowing Subsidiary for which tax or
legal considerations would render such a tranche necessary or advisable) (each
an “Incremental Revolving Credit Facility”) and (y) the creation of one or more
new term loan facilities (each an “Incremental Term Facility” and, together with
any Incremental Revolving Credit Facility, an “Incremental Facility”); provided,
that any such request for an Incremental Facility shall be in a minimum amount
of US$25,000,000 and, after giving effect to all such Incremental Facilities the
aggregate principal amount of all such increases shall not exceed
US$500,000,000. If the Company elects to request that existing Lenders
participate in an Incremental Facility, then at the time of sending such notice,
the Company shall request that the Administrative Agent promptly notify the
Lenders of such request and (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).

 

(ii)              Lender Elections to Increase. If requested by the Company to
participate in an Incremental Facility, each Lender shall notify the
Administrative Agent within such time period as set forth in the notice referred
to in clause (i) above whether or not in its sole discretion it agrees to
participate in the Incremental Facility and, if so, by what principal amount.
Any Lender not responding within such time period shall be deemed to have
declined to participate in the applicable Incremental Facility. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder.

 

(iii)            Additional Lenders. Subject to the approval of the
Administrative Agent and, in the case of any Incremental Revolving Credit
Facility, each Issuing Bank and the Swingline Lender (which approvals shall not
be unreasonably withheld), the Company may, in lieu of or in addition to
requesting that existing Lenders provide such increase, invite additional
Eligible Assignees to become Lenders pursuant to a duly executed Accession
Agreement (each such Eligible Assignee and each Lender that agrees to
participate in an Incremental Facility is an “Increasing Lender”).

 

(iv)             Terms and Conditions of Incremental Facilities. Each
Incremental Revolving Credit Facility shall have the pricing and tenor as are
applicable to the other Loans made hereunder. Each Incremental Term Facility
shall (A) be one or more senior unsecured term loans that are pari passu as to
right of payment with the other loans under this Agreement, (B) not be
guaranteed by any Person that is not a guarantor of the other Loans under this
Agreement, (C) have terms and conditions (excluding maturity and interest rates
(including through fixed interest rates), interest margins, rate floors, fees,
funding discounts, original issue discounts and prepayment or redemption
premiums and terms) consistent with the other Loans made hereunder, and to the
extent not consistent with the terms and conditions of the other Loans made
hereunder due to the nature of such loans as term loans, subject to the consent
of the Administrative Agent (not to be unreasonably withheld or delayed) and (D)
not have the benefit of any financial maintenance covenants more restrictive or
onerous than the covenant set forth in Section 6.07 unless all of the Lenders
hereunder also have the benefit of such financial maintenance covenant on the
same terms, or such financial maintenance covenant applies only after the latest
Maturity Date then in effect.

 



40



 

(v)               In connection with any Incremental Facility this Agreement may
be amended pursuant to the applicable Incremental Assumption Agreement, which
shall have been executed and delivered by the Company and the Administrative
Agent, to reflect any technical changes necessary to give effect to such
increase in accordance with its terms as set forth herein and to reflect such
increase as a facility hereunder, which may include the addition of an
Incremental Term Facility as a new term facility and the inclusion of any such
new term facility in calculations of amounts outstanding under this Agreement
and in the provisions relating to amendments and waivers set forth in
Section 10.02.

 

(vi)             Effective Date and Allocations. After satisfaction of the
conditions set forth in this Section 2.08(c) with respect to the applicable
Incremental Facility, the Administrative Agent and the Company shall determine
the effective date (the “Incremental Facility Effective Date”) and the final
allocation of such Incremental Facility. The Administrative Agent shall promptly
notify the Company and the appropriate Lenders (including Eligible Assignees
that become Lenders in accordance with clause (c) above) of the final allocation
of such Incremental Facility and the Incremental Facility Effective Date.

 

(vii)          Conditions to Effectiveness of Increase. No Incremental Facility
shall become effective under this Section unless (1) the Administrative Agent
shall have received documents consistent with those delivered under Sections
4.01(b) and 4.01(c) as to the corporate power and authority of the Borrowers to
borrow hereunder after giving effect to such increase and (2) on the date of
such increase, the conditions set forth in Sections 4.02(a) and 4.02(b) shall be
satisfied (with all references in such Sections to a Borrowing being deemed to
be references to such increase and without giving effect to the parenthetical in
Section 4.02(a)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company. Following the Incremental Facility Effective Date with respect to any
Incremental Revolving Credit Facility, any Loans outstanding prior to such
Incremental Facility Effective Date shall continue outstanding until the ends of
the respective Interests Periods applicable thereto, and shall then be repaid
and, if the Borrowers shall so elect, refinanced with new Revolving Loans made
pursuant to Section 2.01 ratably in accordance with the Commitments in effect
following such extension or increase..

 

(viii)        Conflicting Provisions. This Section 2.08(c) shall supersede any
provisions in Section 10.02 to the contrary.

 



41



 

Section 2.09.        Extension of Maturity Date. The Company may, by delivery of
a Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year. Each
Lender shall, by notice to the Company and the Administrative Agent given not
later than the 20th day after the date of the Administrative Agent’s receipt of
the Maturity Date Extension Request from the Company, advise the Company whether
or not in its sole discretion it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender”, and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Company and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Lenders constituting the Required Lenders
shall have agreed to a Maturity Date Extension Request, then the Maturity Date
shall, as to the Consenting Lenders, be extended to the first anniversary of the
Maturity Date theretofore in effect. The decision to agree or withhold agreement
to any Maturity Date Extension Request shall be at the sole discretion of each
Lender. The Commitment of any Declining Lender shall terminate on the Maturity
Date in effect prior to giving effect to any such extension (such Maturity Date
being called the “Existing Maturity Date”). The principal amount of any
outstanding Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrowers shall also make
such other prepayments of their Loans pursuant to Section 2.11 as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the total Revolving Credit Exposures would not exceed the total
Commitments. Notwithstanding the foregoing provisions of this paragraph, the
Company shall have the right, pursuant to and in accordance with
Section 2.19(b), at any time prior to the Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution that will agree to
the applicable Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender. Notwithstanding the
foregoing, (a) the Availability Period and the Maturity Date (without taking
into consideration any extension pursuant to this Section 2.09), as such terms
are used in reference to any Issuing Bank or any Letters of Credit issued by
such Issuing Banks or the Swingline Lender or any Swingline Loans made by the
Swingline Lender, may not be extended without the prior written consent of such
Issuing Bank or the Swingline Lender, as applicable (it being understood and
agreed that, in the event any Issuing Bank or the Swingline Lender shall not
have consented to any such extension, (i) such Issuing Bank or the Swingline
Lender, as applicable, shall continue to have all the rights and obligations of
an Issuing Bank or the Swingline Lender, as applicable, hereunder through the
Existing Maturity Date (or the Availability Period determined on the basis
thereof, as applicable), and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit or to make any Swingline Loan, as
applicable (but shall, in each case, continue to be entitled to the benefits of
Sections 2.04, 2.05, 2.15, 2.17, 10.03 and 10.09, as applicable, as to Letters
of Credit or Swingline Loans issued or made prior to such time), and (ii) the
Borrowers shall cause the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank and the Swingline Exposure to be zero no later than the day
on which such LC Exposure or Swingline Exposure, as applicable, would have been
required to have been reduced to zero in accordance with the terms hereof
without giving effect to any effectiveness of the extension of the applicable
Existing Maturity Date pursuant to this paragraph (and, in any event, no later
than the Existing Maturity Date)) and (b) no extension of the Maturity Date
pursuant to this paragraph shall become effective unless on the anniversary of
the Effective Date that immediately follows the date on which the Company
delivers the applicable Maturity Date Extension Request, the conditions set
forth in Section 4.02 shall be satisfied (with all references in such Section to
a Borrowing being deemed to be references to such extension and without giving
effect to the parenthetical in Section 4.02(a)) and, if reasonably requested by
the Administrative Agent, the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Company as well as documents consistent with those delivered under
Sections 4.01(b) and 4.01(c) as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such extension.

 



42



 

Section 2.10.        Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay to (i) the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date (in the case of any Declining Lender,
without giving effect to the extension thereof pursuant to Section 2.09) and
(ii) the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to such Borrower on the earlier of the Maturity Date and the first
Business Day after such Swingline Loan is made that is the 15th day or the last
day of a calendar month and that is at least two Business Days after the day on
which such Swingline Loan shall have been made; provided that on each date on
which a Revolving Borrowing is made by a Borrower, such Borrower shall repay all
Swingline Loans then outstanding for the account of such Borrower.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Type and
currency thereof and, if applicable, the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein absent manifest error;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans or pay any other amounts due hereunder in
accordance with the terms of this Agreement.

 

(e)               Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Company and the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 



43



 

Section 2.11.        Prepayment of Loans. (a) Any Borrower shall have the right
at any time and from time to time to prepay any Borrowing of such Borrower in
whole or in part, subject to prior notice in accordance with paragraph (d) of
this Section.

 

(b)               If, on any Revaluation Date, the Administrative Agent
determines that the total Revolving Credit Exposures shall exceed the total
Commitments, then (i) if any Revolving Borrowings or Swingline Loans are
outstanding, (A) on the last day of any Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing and (B) on each other day on which any
ABR Revolving Borrowing or Swingline Loan shall be outstanding, the Borrowers
shall prepay Revolving Borrowings, and Swingline Loans in an aggregate amount
equal to the lesser of (x) the amount necessary to eliminate such excess (after
giving effect to any other prepayment of Loans on such day) and (y) the amount
of the applicable Borrowings referred to in clause (A) or (B), as applicable,
and (ii) if no Revolving Borrowings or Swingline Loans are outstanding, deposit
US Dollars as cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(i) in an aggregate amount equal to the lesser of (A)
the amount equal to such excess and (B) the aggregate amount of the LC
Exposures. If the total Revolving Credit Exposure on the last day of any month
shall exceed 105% of the total Commitments, then the Borrowers shall, not later
than the next Business Day, prepay one or more Revolving Borrowings or Swingline
Loans (and, if no Revolving Borrowings or Swingline Loans are outstanding,
deposit US Dollars as collateral in an account with the Administrative Agent
pursuant to Section 2.05(i)) in the amount necessary to eliminate such excess.

 

(c)               Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrowers shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(d)               The applicable Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by a
written notice signed by a Financial Officer on behalf of the applicable
Borrower of any prepayment of a Borrowing hereunder (i) in the case of a LIBOR
Borrowing denominated in US Dollars, not later than 1:00 p.m., New York City
time, three Business Days before the date of such prepayment (or, in the case of
a prepayment under paragraph (b) above, as soon thereafter as practicable),
(ii) in the case of a LIBOR Borrowing denominated in an Alternative Currency or
a EURIBOR Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of such prepayment (or, in the case of a
prepayment under paragraph (b) above, as soon thereafter as practicable),
(iii) in the case of an ABR Revolving Borrowing, not later than 12:00 noon, New
York City time, on the date of such prepayment and (iv) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of such prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08(b)(ii), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08(b)(ii). Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
optional partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type and currency
as provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.

 



44



 

Section 2.12.        Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year,
commencing on the first such date to occur after the Effective Date, and on the
date on which the Commitments shall have terminated and the Lenders shall have
no Revolving Credit Exposure; provided that facility fees accruing after the
Commitments shall have terminated shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(b)               The Company agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to LIBOR Revolving Loans on
the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at 0.125% per annum on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



45



 

(c)               The Company agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(d)               All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Banks, in the case of fees payable to it) for distribution, in the case of
facility fees and Letter of Credit participation fees, to the Persons entitled
thereto. Fees paid shall not be refundable under any circumstances.

 

Section 2.13.        Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate set forth under the caption “ABR Margin” in the
definition of such term.

 

(b)               The Loans comprising each LIBOR Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR
Margin” in the definition of such term.

 

(c)               The Loans comprising each EURIBOR Revolving Borrowing shall
bear interest at the EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate set forth under the caption “LIBOR/EURIBOR
Margin” in the definition of such term.

 

(d)               Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(e)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion or continuation of any LIBOR Revolving
Loan or any EURIBO Revolving Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion or continuation. All interest shall be payable in the
currency in which the applicable Loan is denominated.

 

(f)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that (a) interest on Borrowings denominated in Sterling
shall be computed on the basis of a year of 365 days and (b) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Adjusted LIBO Rate, EURIBO Rate or Alternate Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 



46



 

(g)               For the purposes of the Interest Act (Canada), (i) whenever a
rate of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

 

Section 2.14.        Alternate Rate of Interest. (a) If prior to the
commencement of any Interest Period for a LIBOR Borrowing or a EURIBOR
Borrowing:

 

(i)                 the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the EURIBO Rate, as the
case may be, for such Interest Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or EURIBO Rate, as the case may be, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining the Loans included in such Borrowing for such Interest
Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or fax as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, an
affected LIBOR Borrowing or EURIBOR Borrowing, as the case may be, shall be
ineffective, (B) any affected LIBOR Borrowing shall (x) if denominated in US
Dollars, be continued as an ABR Borrowing, or (y) otherwise, bear interest, from
and after the end of the immediately preceding Interest Period applicable
thereto, at a rate equal to the rate per annum determined by the Administrative
Agent to be representative of the Lenders’ cost of funding the applicable Loans
(with the applicable Borrower and each Lender agreeing that the Administrative
Agent may make such determination in any manner it determines is reasonable, and
that such determination shall be conclusive) plus the Applicable Rate set forth
under the caption “LIBOR/EURIBOR Margin” in the definition of such term, (C) any
affected EURIBOR Borrowing shall bear interest, from and after the end of the
immediately preceding Interest Period applicable thereto, at a rate equal to the
rate per annum determined by the Administrative Agent to be representative of
the Lenders’ cost of funding the applicable Loans (with the applicable Borrower
and each Lender agreeing that the Administrative Agent may make such
determination in any manner it determines is reasonable, and that such
determination shall be conclusive) plus the Applicable Rate set forth under the
caption “LIBOR/EURIBOR Margin” in the definition of such term and (D) any
Borrowing Request for an affected LIBOR Borrowing or EURIBOR Borrowing shall (1)
in the case of a Borrowing denominated in US Dollars, be deemed to be a request
for an ABR Revolving Borrowing or (2) in all other cases, be ineffective.

 



47



 

(b)       Notwithstanding anything to the contrary in this Agreement, if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) and notifies the Company, or the Company notifies or the
Required Lenders notify the Administrative Agent (with a copy to the Company)
that the Company or the Required Lenders (as applicable) have determined, that:

 

(i)        adequate and reasonable means do not exist for ascertaining the LIBO
Rate for a currency, including, without limitation, because such the applicable
Screen Rate is not available or published on a current basis for such currency,
or the circumstances described in Section 2.14(a)(i) have occurred and such
circumstances are unlikely to be temporary;

 

(ii)        the supervisor, the administrator, or the supervisor for the
administrator (as applicable) of the LIBO Rate or a Governmental Authority
having jurisdiction over the Administrative Agent or the Company has made a
public statement identifying a specific date after which the LIBO Rate shall no
longer be made available, or used for determining the interest rate of loans for
a currency (such specific date, the “Scheduled Unavailability Date”); or

 

(iii)        syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.14(b), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate for a currency;

 

then,

 

(1)       in each case with respect to LIBO Rate for US Dollars, the Adjusted
LIBO Rate component shall not be utilized in determining the Alternate Base Rate
unless and until a LIBO Rate Successor Rate for the LIBO Rate for US Dollars
with an Interest Period of one-month has been determined and incorporated by
amendment in accordance with this Section 2.14(b); and

 

(2) in each case, after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company shall in good faith negotiate to amend this
Agreement to replace the LIBO Rate with respect to such currency with an
alternate benchmark rate (including any mathematical or other adjustments to
such benchmark (if any) incorporated therein) giving due consideration to any
evolving or then existing convention for syndicated credit facilities in the
United States for such alternative benchmarks and currency (any such proposed
rate, a “LIBO Rate Successor Rate”; provided that, if the LIBO Rate Successor
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement), together with any proposed LIBO Rate Successor Rate
Conforming Changes (as defined below) and, notwithstanding anything to the
contrary in Section 10.02, any such amendment shall become effective at 5:00
p.m. (New York City time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Company
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent notice that such Required Lenders do not
accept such amendment.

 



48



 

If no LIBO Rate Successor Rate has been determined for such LIBO Rate and
currency and the circumstances under clause (b)(i) above exist or the Scheduled
Unavailability Date has occurred for such LIBO Rate and currency, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Loans using
such LIBO Rate and currency shall be suspended (to the extent of the affected
Lenders and currency only). Upon receipt of such notice, the Borrowers may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Loans using such LIBO Rate and currency (to the extent of the affected
Lenders and currency only) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of ABR Loans in the amount specified
therein (or, in the case of a LIBOR Loan denominated in an Alternative Currency,
in an amount equal to the US Dollar Equivalent thereof).

 

As used in this Section, “LIBO Successor Rate Conforming Changes” means, with
respect to any proposed LIBO Rate Successor Rate for any LIBO Rate and currency,
any conforming changes to the definition of Base Rate, Interest Period, LIBO
Rate, Business Day, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent and the Company, to reflect the
adoption of such LIBO Rate Successor Rate for such LIBO Rate, Interest Period
and currency and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBO Rate Successor Rate for such LIBO Rate and currency
exists, in such other manner of administration as the Administrative Agent and
the Borrowers agree).

 

Section 2.15.        Increased Costs. (a) If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate or the EURIBO Rate) or any
Issuing Bank;

 

(ii)              impose on any Lender, any Issuing Bank or the London or
European interbank market any other condition (other than Taxes) affecting this
Agreement or LIBOR Loans, EURIBOR Loans or any Letter of Credit or
participations therein; or

 

(iii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 



49



 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or EURIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)               If any Lender or Issuing Bank determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

 

(c)               If the cost to any Lender of making or maintaining any Loan or
the cost to any Lender or any Issuing Bank of participating in, issuing or
maintaining any Letter of Credit to a Borrowing Subsidiary is increased (or the
amount of any sum received or receivable by any Lender or any Issuing Bank (or
its applicable lending office) is reduced) by an amount deemed in good faith by
such Lender or such Issuing Bank, as the case may be, to be material, by reason
of the fact that such Borrowing Subsidiary is incorporated in, has its principal
place of business in, or borrows from, a jurisdiction outside the United States,
such Borrowing Subsidiary shall indemnify such Lender or such Issuing Bank from
time to time for such increased cost or reduction.

 

(d)               A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a), (b) or
(c) of this Section and the manner in which such amount or amounts have been
determined, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay or cause the applicable Borrower to pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(e)               Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the applicable Borrower shall not be required to compensate a Lender or Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Company of the Change in Law or other circumstance
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law or other circumstance giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 



50



 

Section 2.16.        Break Funding Payments. In the event of (a) the payment of
any principal of any LIBOR Loan or EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any LIBOR Loan or
EURIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date or in the amount specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan or EURIBOR Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event, including, if any of the
foregoing Loans are denominated in any Alternative Currency, the actual costs
and expenses of such Lender attributable to the premature unwinding of any
hedging agreement entered into by such Lender in respect of the foreign currency
exposure attributable to such Loan. In the case of a LIBOR Loan or EURIBOR Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or the EURIBO Rate, as applicable,
that would have been applicable to such Loan (and, for avoidance of doubt,
without giving effect to any Applicable Rate that would otherwise have been
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Section 2.17.        Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for Taxes except as required by applicable law.
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 



51



 

(b)               In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)               The relevant Borrower shall indemnify each Recipient, within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Recipient on or with respect to
any payment by or on account of any obligation of such Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or an Issuing Bank (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

 

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.04(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax, with respect to payments under any Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent, as will permit such payments to be made without
withholding or at a reduced rate; provided that such Lender has received written
notice from the Company advising it of the relevant non-U.S. jurisdiction (if
applicable) from which exemption from or reduction of withholding Tax may be
sought and containing information for Lender to determine the applicable
documentation necessary (together, if requested by such Lender, with an English
version of the applicable documentation). In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) or (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



52



 

(ii)              Without limiting the generality of the foregoing,

 

(A)             any Lender that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)       executed originals of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 



53



 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(g)               If the Administrative Agent or a Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section with respect to Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of the
indemnified party, agrees to repay the amount paid pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event the indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section shall not be construed to require the
Administrative Agent, any Issuing Bank or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

 



54



 

Section 2.18.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements or otherwise) prior to the time required hereunder for such
payment or, if no such time is expressly required, prior to 1:00 p.m., New York
City time, on the date when due, in immediately available funds, without any
defense, set-off, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent for the account of the applicable Lenders to such account
as the Administrative Agent shall from time to time specify in one or more
notices delivered to the Company, except that payments to be made directly to an
Issuing Bank or the Swingline Lender as provided herein shall be so directly
made and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder and under each other Loan Document of
principal or interest in respect of any Loan shall be made in the currency of
such Loan; all other payments hereunder and under each other Loan Document shall
be made in US Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 



55



 

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements or Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans, LC Disbursements or Swingline Loans to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by any Borrower
pursuant to and in accordance with the express terms of this Agreement
(including pursuant to Section 2.09) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any assignee
or participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Loan Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Loan Party in the amount of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of any Lenders or Issuing Bank hereunder
that the such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or Issuing Bank, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each applicable Lender or
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)               If any Lender shall fail to make any payment required to be
made by it hereunder to or for the account the Administrative Agent, any Issuing
Bank or the Swingline Lender, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations in respect of such payment until all
such unsatisfied obligations have been discharged or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to this Agreement (including
pursuant to Sections 2.04(c), 2.05(e), 2.06(b), 2.18(d) or 10.03(c)), in each
case in such order as shall be determined by the Administrative Agent in its
discretion.

 



56



 

Section 2.19.        Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests any payments under Section 2.15, or if any Loan Party is
required to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign and delegate its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
and delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b)               If (i) any Lender requests any payments under Section 2.15,
(ii) any Loan Party is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender becomes a Defaulting Lender,
(iv) any Lender becomes a Declining Lender or (v) any Lender becomes a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04, with the Company or the replacement
Lender paying any applicable processing or recordation fees), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Company shall have received the prior written
consent of the Administrative Agent, each Issuing Bank and the Swingline Lender
(which consent shall not unreasonably be withheld), (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts), (C) in the case of any
such assignment and delegation resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments, (D) in
the case of any such assignment and delegation resulting from the status of such
Lender as a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request and (E) in the case of any such assignment and
delegation resulting from the status of such Lender as a Non-Consenting Lender,
such assignment, together with any assignments by other Non-Consenting Lenders,
will enable the Company to obtain sufficient consents to cause the applicable
amendment, modification or waiver to become effective. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

 



57



 

Section 2.20.        Designation of Borrowing Subsidiaries. The Company may at
any time and from time to time designate, subject to the provisions of this
Section 2.20, any wholly owned Subsidiary as a Borrowing Subsidiary by delivery
to the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt of a Borrowing
Subsidiary Agreement, the Administrative Agent shall make a copy thereof
available to each Lender. Unless any Lender shall inform the Administrative
Agent within 10 Business Days (or, in the case of any such Subsidiary that is a
Foreign Subsidiary, 15 Business Days) following the receipt of such Borrowing
Subsidiary Agreement by such Lender that it is unlawful for such Lender to
extend credit to such Subsidiary, such Subsidiary shall for all purposes of this
Agreement be a Borrowing Subsidiary and a party to this Agreement until the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Borrowing Subsidiary at a time when
any principal of or interest on any Loan to or any Letter of Credit issued for
the account of such Borrowing Subsidiary shall be outstanding hereunder;
provided that such Borrowing Subsidiary Termination shall be effective to
terminate the right of such Borrowing Subsidiary to make further Borrowings
under this Agreement.

 

Section 2.21.        Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)               facility fees shall continue to accrue on the amount of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a) only to the
extent of the Revolving Credit Exposure of such Defaulting Lender (excluding any
portion thereof constituting Swingline Exposure or LC Exposure of such
Defaulting Lender that is subject to reallocation under clause (c)(i) below);

 

(b)               the Commitment and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 10.02); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 10.02, require the consent of such Defaulting Lender in accordance with
the terms hereof;

 

(c)               if any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 



58



 

(i)                 the Swingline Exposure (other than any portion thereof with
respect to which such Defaulting Lender shall have funded its participation as
contemplated by Section 2.04(c)) and LC Exposure of such Defaulting Lender
(other than any portion thereof attributable to unreimbursed LC Disbursements
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Sections 2.05(e) and 2.05(f)) shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swingline
Exposure and LC Exposure (in each case, excluding the portion thereof referred
to above) does not exceed the sum of all Non-Defaulting Lenders’ Commitments and
(y) each Non-Defaulting Lenders’ Revolving Credit Exposure does not exceed its
Commitment;

 

(ii)              if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent or an Issuing Bank (provided that
such Issuing Bank shall immediately also notify the Administrative Agent) (A)
first, prepay the portion of such Defaulting Lender’s Swingline Exposure that
has not been reallocated as set forth in such clause and (B) second, cash
collateralize for the benefit of the Issuing Banks the portion of such
Defaulting Lender’s LC Exposure that has not been reallocated as set forth in
such clause in accordance with the procedures set forth in Section 2.05(i) for
so long as such LC Exposure is outstanding;

 

(iii)            if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay participation fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such portion of such Defaulting
Lender’s LC Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(iv)             if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation;

 

(v)               if all or any portion of such Defaulting Lender’s Swingline
Exposure that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor reduced pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Swingline Lender or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its Swingline Exposure shall
be payable to the Swingline Lender until and to the extent that such Swingline
Exposure is reallocated and/or reduced to zero; and

 

(vi)             if all or any portion of such Defaulting Lender’s LC Exposure
that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Banks (and allocated among them
ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing Bank)
until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 



59



 

(d)               so long as such Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless in each
case it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Swingline Exposure or LC Exposure, as applicable, will be fully
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
provided by the Borrowers in accordance with clause (c) above, and participating
interests in any such funded Swingline Loan or in any such issued, amended,
renewed or extended Letter of Credit will be allocated among the Non-Defaulting
Lenders in a manner consistent with clause (c)(i) above (and such Defaulting
Lender shall not participate therein).

 

(e)               In the event that (i) a Bankruptcy Event with respect to a
Lender Parent shall have occurred following the date hereof and for so long as
such Bankruptcy Event shall continue or (ii) the Swingline Lender or any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan, and no Issuing Bank shall be required to issue, amend, renew or extend any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the applicable Borrower or
such Lender satisfactory to the Swingline Lender or such Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

(f)                In the event that the Administrative Agent, the Company the
Swingline Lender and each Issuing Bank each agree that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 



60



 

Article III

Representations and Warranties

 

The Company and each other Borrower represents and warrants to the Lenders and
the Issuing Banks that:

 

Section 3.01.        Organization; Powers. Each of the Company and its
Subsidiaries is duly organized and validly existing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not be materially likely to have a
Material Adverse Effect, is (i) in good standing under the laws of the
jurisdiction of its organization (to the extent such concept is recognized in
such jurisdiction) and (ii) qualified to do business in, and is in good standing
(to the extent such concept is recognized in such jurisdiction) in, every
jurisdiction where such qualification is required.

 

Section 3.02.        Authorization; Enforceability. The Transactions are within
each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Loan Party and constitutes a legal,
valid and binding obligation of each Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 3.03.        Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate the
charter, by-laws or other organizational documents of the Company or any of its
Subsidiaries, (c) will not violate any applicable law, rule or regulation or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company or any of its Subsidiaries, and
(e) will not result in the creation or imposition of any material Lien on any
asset of the Company or any of its Subsidiaries pursuant to the terms of any
indenture, agreement or other instrument binding on the Company or any of its
Subsidiaries, except in each case (other than in the case of clause (b) or (e)),
where the absence of such consent or approval, or the failure to make such
registration or filing, or take such other action, or such violation, default or
payment would not be materially likely, individually or in the aggregate, to
have a Material Adverse Effect.

 

Section 3.04.        Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) its consolidated balance
sheets and statements of operations, stockholders equity and cash flows as of
the end of and for the fiscal year ended October 31, 2018, reported on by
PricewaterhouseCoopers LLP, an independent registered public accounting firm,
and (ii) its consolidated balance sheet and statement of operations and cash
flows as of the end of and for the fiscal quarter ended January 31, 2019
certified by a Financial Officer of the Company (which certification requirement
shall be deemed satisfied by the execution by a Financial Officer of the
certification required to be filed by the SEC pursuant to Item 601 of Regulation
S-K). Such financial statements present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject, in the case of such quarterly financial
statements, to normal year-end adjustments and the absence of footnotes.

 



61



 

(b)               Since October 31, 2018, there has been no material adverse
change in the business, assets, operations or financial condition of the Company
and its Subsidiaries, taken as a whole.

 

Section 3.05.        Litigation. There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries (i) that would be materially likely, individually or in the
aggregate, to have a Material Adverse Effect or (ii) that seeks to enjoin,
either directly or indirectly, the execution, delivery or performance by any
Borrower or any Subsidiary of the Loan Documents or the consummation of the
Transactions on the Effective Date.

 

Section 3.06.        [Reserved].

 

Section 3.07.        Investment Company Status. Neither the Company nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 3.08.        [Reserved].

 

Section 3.09.        Federal Reserve Regulations. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of the regulations of the Board of Governors,
including Regulation U or Regulation X. Not more than 25% of the value of the
assets of the Company individually, or of the Company and the Subsidiaries on a
consolidated basis, subject to any provision of this Agreement under which the
sale, pledge or disposition of assets is restricted (within the meaning of
Regulation U), will consist of margin stock (as defined in Regulation U).

 

Section 3.10.        Taxes. The Company and its Subsidiaries have timely filed
or caused to be filed all Tax returns and reports required to have been filed
and have paid or caused to be paid all Taxes required to have been paid by them
pursuant to said Tax returns or pursuant to any assessment received by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves (to the extent required by GAAP) or (b) to
the extent that the failure to do so would not, individually or in the
aggregate, be materially likely to have a Material Adverse Effect.

 

Section 3.11.        [Reserved].

 



62



 

Section 3.12.        Disclosure. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other information
(taken as a whole) furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers represent only
that such information was prepared in good faith based upon assumptions believed
by them to be reasonable at the time made and at the time so furnished.

 

Section 3.13.        AML Laws; Anti-Corruption Laws and Sanctions. The Company
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, applicable
AML Laws, Anti-Corruption Laws and applicable Sanctions. None of (a) the
Company, any Subsidiary or any of their respective directors or officers, or, to
the knowledge of the Company, any of their respective employees or Affiliates,
or (b) to the knowledge of the Company, any agent of the Company, or any
Subsidiary or other Affiliate that will act in any capacity in connection with
or benefit from the credit facility established hereby, (i) is a Sanctioned
Person, or (ii) is in violation of AML Laws, Anti-Corruption Laws, or Sanctions.
No Borrowing or Letter of Credit, use of proceeds or other transaction
contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. The Company represents that, except as disclosed
to the Administrative Agent and the Lenders prior to the date of this Agreement,
neither it nor any of its Subsidiaries, nor its parent company, or, to the
knowledge of the Company, any other Affiliate has engaged in or intends to
engage in any dealings or transactions with, or for the benefit of, any
Sanctioned Person or with or in any Sanctioned Country, unless otherwise
licensed by the Office of Foreign Assets Control of the U.S. Department of
Treasury or the U.S. Department of State or otherwise authorized under
applicable law. No Borrowing or Letter of Credit relates, directly or
indirectly, to any activities or business of or with a Sanctioned Person or with
or in a Sanctioned Country.

 

Section 3.14.        EEA Financial Institution. No Borrower is an EEA Financial
Institution.

 

Article IV

Conditions

 

Section 4.01.        Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

 

(a)               The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic image scan transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 



63



 

(b)               The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Lenders and the
Issuing Banks and dated the Effective Date) of (i) Michael Tang, Senior Vice
President, General Counsel and Secretary of the Company, and (ii) Katten Muchin
Rosenman LLP, counsel for the Company, covering such matters relating to the
Company, this Agreement or the Transactions as the Administrative Agent shall
reasonably request.

 

(c)               The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Company, the authorization of the Transactions and any other legal matters
relating to the Company, this Agreement or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(d)               The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.

 

(e)               The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Company hereunder.

 

(f)                The Administrative Agent and Lenders shall have received, at
least five Business Days prior to the Effective Date, all documentation and
other information relating to the Company requested by them for purposes of
ensuring compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and, if the
Company is a “legal entity customer” as defined in the Beneficial Ownership
Regulation, the Company shall have delivered to each Lender that so requests a
Beneficial Ownership Certification at least five Business Days prior to the
Effective Date.

 

(g)               Prior to or substantially contemporaneously with the
effectiveness of this Agreement, all principal, interest, fees and other amounts
due or outstanding under the Existing Credit Agreement shall have been or shall
be paid in full and the commitments thereunder shall have been or shall be
terminated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof. Each of the Lenders that is a party to the
Existing Credit Agreement hereby waives the requirement of three Business Days
prior notice of the termination of commitments thereunder, as provided in
Section 2.08(b) of such credit agreement.

 



64



 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) on or
prior to March 13, 2019.

 

Section 4.02.        Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)               The representations and warranties of the Borrowers set forth
in this Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.05)
shall be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided that representations and warranties
modified by materiality shall be true and correct in all respects.

 

(b)               At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
applicable Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

Section 4.03.        Initial Credit Event for each Borrowing Subsidiary. The
obligation of the Lenders to make Loans to, and the obligations of the Issuing
Banks to issue Letters of Credit for the account of, any Borrowing Subsidiary is
subject to the satisfaction of the following conditions:

 

(a)               The Administrative Agent (or its counsel) shall have received
the Borrowing Subsidiary Agreement with respect to such Borrowing Subsidiary,
duly executed by all parties thereto.

 

(b)               The Administrative Agent shall have received such documents
(including such legal opinions) as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrowing Subsidiary, the authorization and legality of the Transactions
insofar as they relate to such Borrowing Subsidiary and any other legal matters
relating to such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or
such Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(c)               The Administrative Agent and Lenders shall have received, at
least five Business Days prior to the making of such Loan or issuance of such
Letters of Credit, all documentation and other information relating to such
Borrowing Subsidiary requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and, if such Borrowing Subsidiary is a “legal
entity customer” as defined in the Beneficial Ownership Regulation, such
Borrowing Subsidiary shall have delivered to each Lender that so requests a
Beneficial Ownership Certification at least five Business Days prior to the
making of such Loan or issuance of such Letters of Credit.

 



65



 

Article V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

 

Section 5.01.        Financial Statements and Other Information. The Company
will furnish to the Administrative Agent and each Lender:

 

(a)               within 90 days after the end of each fiscal year of the
Company (or, if earlier, the date on which the Company files the same with the
SEC), a copy of its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, accompanied by a report of PricewaterhouseCoopers LLP or
other independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of the related audit) to
the effect that such consolidated financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and the consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

 

(b)               within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, the date on which
the Company files the same with the SEC), a copy of its consolidated balance
sheet and related statements of operations as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year and its related
statement of cash flows for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations and cash flows of the Company and the consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (which
certification requirement shall be deemed satisfied by the execution by a
Financial Officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S-K);

 

(c)               concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate signed by a Financial Officer of the
Company (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred and is continuing, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07;

 



66



 

(d)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any Subsidiary with the SEC, or distributed by the Company to its
stockholders generally, as the case may be; and

 

(e)               promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company, any other Borrower or any Subsidiary, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender (acting
through the Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or shall be available on the website of the SEC at
http://www.sec.gov or the website of the Company at http://www.agilent.com and a
confirming notice of such posting or availability shall have been delivered to
the Administrative Agent (it being agreed that such notice may be delivered by
electronic communication to an e-mail address provided by the Administrative
Agent to the Company for such purpose, as such e-mail address may be modified by
the Administrative Agent from time to time). Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

 

Section 5.02.        Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:

 

(a)               the occurrence of any Default;

 

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against the Company or any
Subsidiary that would be materially likely to have a Material Adverse Effect;

 

(c)               the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would be materially likely to be
expected to result in liability of the Company and the Subsidiaries in an
aggregate amount exceeding US$100,000,000; and

 

(d)               any other development that has had, or in the judgment of the
Company would be materially likely to have, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice (or referring to a description of such event or
development in the publicly available SEC filings of the Company) and any action
taken or proposed to be taken with respect thereto.

 



67



 

Section 5.03.        Existence. The Company will, and will cause each Subsidiary
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise permitted by
Section 6.04; provided that this Section shall not require the preservation of
the legal existence of any Subsidiary that is not a Borrower if the Company
shall determine that the preservation of such existence is no longer necessary
or desirable in the conduct of the business of the Company and the Subsidiaries
taken as a whole.

 

Section 5.04.        Businesses and Properties. Except as otherwise permitted by
Section 6.04 or where the failure to do so would not be materially likely to
have a Material Adverse Effect, the Company will, and will cause each Subsidiary
to, at all times (a) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect the rights, licenses, permits,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business and (b) maintain, preserve and protect all property
material to the conduct of such business.

 

Section 5.05.        Payment of Taxes. The Company will, and will cause each of
the Subsidiaries to, pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith and the Company or the applicable Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment would not be materially
likely to be expected to have a Material Adverse Effect.

 

Section 5.06.        Insurance. The Company will, and will cause its
Subsidiaries, as appropriate, to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided, that the Company and its
Subsidiaries may self-insure up to the same extent as other companies of similar
size engaged in comparable businesses.

 

Section 5.07.        Books and Records; Inspection Rights. The Company will, and
will cause each of the Subsidiaries to, keep proper books of record and account
in which entries which are full, true and correct in all material respects are
made of all dealings and transactions in relation to its business and
activities, to the extent required by GAAP; provided, that the covenant
contained in this Section shall not apply to any Person acquired by the Company
or any of its Subsidiaries and that becomes a Subsidiary hereunder until the
date that is twelve (12) months from the date of consummation of such
acquisition. The Company will, and will cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
at reasonable times and upon reasonable prior notice (given through the
Administrative Agent), to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants (it being agreed that,
the foregoing, with respect to any Subsidiary, will be coordinated through the
Company).

 

Section 5.08.        Compliance with Laws. The Company will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority, including Environmental Laws and ERISA, applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
In addition, the Company will maintain in effect policies and procedures
designed to promote compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

 



68



 

Section 5.09.        Use of Proceeds. The Borrowers will use the proceeds of the
Loans and the Letters of Credit only for general corporate purposes of the
Company and the Subsidiaries, including to finance repurchases of the
outstanding common stock of the Company and acquisitions. The Borrowers will not
permit the proceeds of any Loan or any Letter of Credit to be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of the provisions of the regulations of the
Board of Governors, including Regulation U or Regulation X. The Borrowers will
not permit more than 25% of the value of the assets of the Company individually,
or of the Company and the Subsidiaries on a consolidated basis, that are subject
to any provision of this Agreement under which the sale, pledge or disposition
of assets is restricted (within the meaning of Regulation U) to consist of
margin stock (as defined in Regulation U).

 

Article VI

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
LC Disbursements have been reimbursed and all Letters of Credit have expired or
been terminated, the Company and each other Borrower covenants and agrees with
the Lenders that:

 

Section 6.01.        Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or
permit to exist any preferred stock or other preferred equity interests, except:

 

(a)               Indebtedness under this Agreement;

 

(b)               Indebtedness, preferred stock or other preferred equity
interests existing on the date hereof and set forth on Schedule 6.01 and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except to the extent
necessary to pay fees, expenses, underwriting discounts, accrued interest and
prepayment penalties in connection therewith);

 

(c)               Indebtedness, preferred stock or preferred equity interests of
Subsidiaries existing at the time they become Subsidiaries and not incurred or
issued or sold in contemplation of their becoming Subsidiaries and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof (except to the extent necessary to pay
fees, expenses, underwriting discounts, accrued interest and prepayment
penalties in connection therewith);

 

(d)               Indebtedness of any Subsidiary incurred to finance the
acquisition, construction or improvement by such Subsidiary of any fixed or
capital assets, including Capital Lease Obligations, provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except to the extent necessary to pay fees, expenses,
underwriting discounts, accrued interest and prepayment penalties in connection
therewith);

 



69



 

(e)               Indebtedness of any Subsidiary to the Company or any other
Subsidiary, or any preferred stock or other preferred equity interests of any
Subsidiary held by the Company or any other Subsidiary; provided that no such
Indebtedness, preferred stock or other preferred equity interests shall be
assigned to, or subjected to any Lien in favor of, a Person other than the
Company or a Subsidiary;

 

(f)                Indebtedness of any Subsidiary as an account party in respect
of letters of credit or letters of guarantee, in each case backing obligations
that do not constitute Indebtedness of any Subsidiary;

 

(g)               Indebtedness consisting of industrial development, pollution
control or other revenue bonds or similar instruments issued or guaranteed by
any Governmental Authority; and

 

(h)               other Indebtedness and preferred stock and other preferred
equity interests not expressly permitted by clauses (a) through (g) above;
provided that the sum, without duplication, of (i) the aggregate principal
amount of the outstanding Indebtedness, and the aggregate liquidation preference
value of the outstanding preferred stock and other preferred equity interests,
permitted by this clause (h), (ii) the aggregate principal amount of the
outstanding Indebtedness and other obligations secured by Liens (including Liens
deemed to exist in connection with the principal amount of Securitization
Transactions) permitted by Section 6.02(j) and (iii) the Attributable Debt in
respect of Sale-Leaseback Transactions permitted by Section 6.03(b) does not at
any time exceed the greater of (A) US$500,000,000 and (B) 15% of Consolidated
Stockholders’ Equity.

 

Section 6.02.        Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)               Permitted Liens;

 

(b)               Liens created under this Agreement, and Liens on cash
collateral provided by the Borrowers to an Issuing Bank in respect of
Collateralized Letters of Credit as contemplated by Section 2.05(m);

 

(c)               Liens existing on the date hereof and set forth on Schedule
6.02 and any extensions, renewals or replacements thereof; provided that (i) no
such Lien shall apply to any other assets of the Company or any Subsidiary,
other than improvements and accessions to the subject assets and proceeds
thereof, and (ii) no such Lien shall secure obligations other than those that it
secured on the date hereof and permitted extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (except to
the extent necessary to pay fees, expenses, underwriting discounts, accrued
interest and prepayment penalties in connection therewith);

 



70



 

(d)               Liens on assets existing at the time such assets are acquired
by the Company or a Subsidiary and any extensions, renewals or replacements
thereof; provided that (i) no such Lien is created in contemplation of or in
connection with any such acquisition, (ii) no such Lien shall apply to any other
assets of the Company or any Subsidiary, other than improvements and accessions
to the subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date of such acquisition and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except to the extent necessary to pay
fees, expenses, underwriting discounts, accrued interest and prepayment
penalties in connection therewith);

 

(e)               Liens on assets of any Person at the time such Person becomes
a Subsidiary and any extensions, renewals and replacements thereof; provided
that (i) no such Lien is created in contemplation of or in connection with such
Person becoming a Subsidiary, (ii) no such Lien shall apply to any other assets
of the Company or any Subsidiary, other than improvements and accessions to the
subject assets and proceeds thereof, and (iii) no such Lien shall secure
obligations other than those that it secures on the date such Person becomes a
Subsidiary and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (except to the extent
necessary to pay fees, expenses, underwriting discounts, accrued interest and
prepayment penalties in connection therewith);

 

(f)                Liens securing Indebtedness incurred to finance the
acquisition, construction or improvement of any fixed or capital assets
(including Liens deemed to exist in connection with Capital Lease Obligations)
acquired after the date hereof to the extent such Liens are created at the time
of or within 180 days after the acquisition, or the completion of such
construction or improvement, of such fixed or capital assets, and any Liens
securing extensions, refinancings or replacements of such Indebtedness that do
not increase the outstanding principal amount thereof (except to the extent
necessary to pay fees, expenses, underwriting discounts, accrued interest and
prepayment penalties in connection therewith); provided that no such Lien shall
apply to any assets of the Company or any Subsidiary, other than the subject
fixed or capital assets, improvements and accessions thereto and proceeds
thereof;

 

(g)               customary Liens arising from or created in connection with the
issuance of trade letters of credit for the account of the Company or any
Subsidiary supporting obligations not constituting Indebtedness; provided that
such Liens encumber only the raw materials, inventory, machinery or equipment in
connection with the purchase of which such letters of credit are issued;

 

(h)               Liens on assets of Subsidiaries securing obligations owed to
the Company or one or more other Subsidiaries;

 



71



 

(i)                 Liens on cash collateral or government securities to secure
obligations under Hedging Agreements; provided that the aggregate value of any
collateral so pledged does not exceed US$30,000,000 in the aggregate at any
time; and

 

(j)                 other Liens securing or deemed to exist in connection with
Indebtedness and other obligations (including Liens deemed to exist in
connection with the principal amount of Securitization Transactions); provided
that the sum, without duplication, of (i) the aggregate principal amount of the
outstanding Indebtedness secured by Liens permitted by this clause (j), (ii) the
aggregate principal amount of the outstanding Indebtedness and the aggregate
liquidation preference value of the outstanding preferred stock and other
preferred equity interests permitted by Section 6.01(h) and (iii) the
Attributable Debt in respect of Sale-Leaseback Transactions permitted by
Section 6.03(b) does not at any time exceed the greater of (A) US$500,000,000
and (B) 15% of Consolidated Stockholders’ Equity.

 

Section 6.03.        Sale and Leaseback Transactions. The Company will not, and
will not permit any Subsidiary to, enter into or be a party to any
Sale-Leaseback Transaction, except:

 

(a)               Sale-Leaseback Transactions existing on the date hereof and
set forth on Schedule 6.03 and extensions, renewals or replacements of any such
Sale- Leaseback Transaction; provided that the assets subject to any such
extended, renewed or replaced Sale-Leaseback Transaction shall include only the
assets subject thereto on the date hereof, improvements and accessions thereto
and proceeds thereof; and

 

(b)               other Sale-Leaseback Transactions; provided that the sum,
without duplication, of (i) the aggregate Attributable Debt in respect of
Sale-Leaseback Transactions permitted by this clause (b), (ii) the aggregate
principal amount of the outstanding Indebtedness, and the aggregate liquidation
preference value of the outstanding preferred stock and other preferred equity
interests, permitted by Section 6.01(h) and (iii) the aggregate principal amount
of the outstanding Indebtedness and other obligations secured by Liens
(including Liens deemed to exist in connection with the principal amount of
Securitization Transactions) permitted by Section 6.02(j) does not at any time
exceed the greater of (A) US$500,000,000 and (B) 15% of Consolidated
Stockholders’ Equity.

 

Section 6.04.        Fundamental Changes. (a) The Company will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) assets representing all or substantially all the consolidated
assets of the Company and the Subsidiaries (whether now owned or hereafter
acquired), or liquidate or dissolve, except that if at the time thereof and
immediately after giving pro forma effect thereto (as if the relevant
transaction and any related incurrence or repayment of Indebtedness had occurred
at the beginning of the most recent period of four fiscal quarters for which
financial statements have been delivered pursuant to Sections 5.01(a) or 5.01(b)
or, prior to the delivery of any such financial statements, at October 31, 2018)
no Default shall have occurred and be continuing (i) any Person may merge into
the Company in a transaction in which the Company is the surviving corporation,
(ii) any Person may merge with any Subsidiary in a transaction in which the
surviving entity is a Subsidiary and (iii) any Subsidiary (other than a
Borrowing Subsidiary) may liquidate or dissolve or, so long as such transaction
does not constitute a transfer or other disposition (in one transaction or in a
series of transactions) of all or substantially all the consolidated assets of
the Company and the Subsidiaries (whether now owned or hereafter acquired),
merge with or into any other Person.

 



72



 

(b)               The Company will not, and will not permit any Subsidiary to,
engage to any extent material to the Company and the Subsidiaries on a
consolidated basis in any business other than businesses of the type conducted
by the Company and the Subsidiaries on the date of this Agreement and businesses
reasonably related or complementary thereto.

 

(c)               The Company will not permit any other Borrower, while it
remains a Borrower, to cease to be a wholly owned Subsidiary.

 

Section 6.05.        [Reserved].

 

Section 6.06.        [Reserved].

 

Section 6.07.        Financial Ratio. The Company will not permit the ratio of
(a) Adjusted Consolidated Financial Indebtedness to (b) Consolidated
Capitalization to be greater than 0.65 to 1.00 as of the end of any of its
fiscal quarters.

 

Section 6.08.        Use of Proceeds. The Company will not request any Borrowing
or Letter of Credit, and the Company shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees,
Affiliates and agents shall not use, directly or indirectly, the proceeds of any
Borrowing or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, other Affiliate, joint venture partner or other
Person, (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or AML Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
involving any goods originating in or with a Sanctioned Person or Sanctioned
Country (unless otherwise licensed by the Office of Foreign Assets Control of
the U.S. Department of Treasury or the U.S. Department of State or otherwise
authorized under applicable law), or (C) in any manner that would result in the
violation of any Sanctions by any Person (including any Person participating in
the transactions contemplated hereunder, whether as underwriter, advisor lender,
investor or otherwise).

 



73



 

Article VII

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)               any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)               any Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)               any representation or warranty made or deemed made by or on
behalf of the Company or any other Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been materially incorrect when made or
deemed made;

 

(d)               the Company or any other Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to any Borrower’s existence) or 5.09 or in Article VI;

 

(e)               the Company or any other Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

 

(f)                the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest) in respect of any Material Indebtedness, when
and as the same shall become due and payable and such failure shall continue
beyond any applicable cure period;

 

(g)               the Company or any Subsidiary shall fail to observe or perform
(beyond any applicable cure period) any agreement or condition relating to any
Material Indebtedness, or any other event of default occurs under the terms of
(and as defined in) any such instrument or agreement, in each case the effect of
which is to result in such Material Indebtedness becoming due or being
terminated or required to be prepaid, repurchased, redeemed or defeased prior to
its scheduled maturity, or that enables or permits (with the giving of notice if
required) the holder or holders of such Material Indebtedness (or, in the case
of any Securitization Transaction, the purchasers or lenders thereunder or, in
the case of any Hedging Agreement, the counterparties thereto) or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to terminate or require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale, transfer or other disposition (including as a result of a
casualty or condemnation event) of property or assets, and (y) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness of a Person resulting from the acquisition by the Company or
its Subsidiaries of such Person;

 



74



 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

(i)                 the Company or any Material Subsidiary shall (i) except as
permitted under Section 6.04(a)(iii), voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)                 the Company or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)               one or more final and non-appealable judgments for the payment
of money in an aggregate amount in excess of US$100,000,000 (net of (x) any
available insurance provided by a solvent and unaffiliated insurer that has not
disputed coverage and (y) any indemnification provided by a reasonably
creditworthy indemnitor as to which such indemnitor does not dispute coverage)
shall be rendered against the Company, any Subsidiary or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or a judgment creditor
shall have attached or levied upon any assets of the Company or any Subsidiary
to enforce any such judgment (but only if such attachment or levy shall not be
effectively stayed);

 

(l)                 an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, would be materially likely to
result in liability of the Company and the Subsidiaries in an aggregate amount
in excess of US$100,000,000;

 



75



 

(m)             the guarantee of the Company hereunder shall cease to be, or
shall be asserted by the Company not to be, a legal, valid or binding obligation
of the Company; or

 

(n)               a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.

 

Article VIII

The Administrative Agent

 

Section 8.01.        Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors to serve as
Administrative Agent under the Loan Documents, and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and neither the Company nor any other
Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 8.02.        Rights as a Lender. Any Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or Issuing Banks.

 



76



 

Section 8.03.        Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
Section 10.02), provided that no Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, could expose the
Administrative Agent to liability or to be contrary to any Loan Document or
applicable law, rule or regulation, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any debtor relief law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Subsidiaries that is communicated to or
obtained by any of them or any of their Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in Section 10.02) or in the absence of their own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
final, non-appealable judgment of a court of competent jurisdiction). The
Administrative Agent shall be deemed to have no knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from any confirmation of the Revolving Credit Exposure or the component
amounts thereof, any Exchange Rate or any US Dollar Equivalent.

 

Section 8.04.        Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 



77



 

Section 8.05.        Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 8.06.        Resignation of Administrative Agent. (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 



78



 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and Issuing Bank directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Company to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 8.07.        Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

 

Section 8.08.        No Other Duties, Etc. The parties agree that none of the
Arrangers or Syndication Agents referred to on the cover page of this Agreement
shall, in its capacity as such, have any duties or responsibilities under this
Agreement or any other Loan Document.

 

Section 8.09.        Lender ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Company or any other Loan Party, that at
least one of the following is and will be true:

 



79



 

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Company or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 



80



 

As used in this Section:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

Article IX

Guarantee

 

In order to induce the Lenders and the Issuing Banks to extend credit to the
Borrowing Subsidiaries hereunder, the Company hereby irrevocably and
unconditionally guarantees, as a primary obligor and not merely as a surety, the
payment when and as due of the Obligations of each Borrowing Subsidiary. The
Company further agrees that the due and punctual payment of such Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Lender or any Issuing Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary under
the provisions of this Agreement or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Lender or any Issuing
Bank to any balance of any deposit account or credit on the books of the
Administrative Agent, such Lender or such Issuing Bank in favor of any Borrowing
Subsidiary or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 



81



 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Lender or any Issuing Bank upon the bankruptcy or
reorganization of any Borrowing Subsidiary or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent, any Lender or any Issuing Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Lender or any Issuing Bank, forthwith pay, or cause to
be paid, to the Administrative Agent, such Lender or such Issuing Bank in cash
an amount equal to the unpaid principal amount of such Obligation then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than US Dollars and/or at a place of payment other than New York and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of the Administrative Agent or any Lender, not consistent with the
protection of its rights or interests, then, at the election of the
Administrative Agent, the Company shall make payment of such Obligation in US
Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Administrative Agent, the
Issuing Banks and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full and indefeasible performance and payment of the Obligations.

 

Article X

Miscellaneous

 

Section 10.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 



82



 

(i)                 if to the Company, to it at Agilent Technologies, Inc.,
5301 Stevens Creek Blvd., Santa Clara, California, Attention of Treasurer (Fax
No. (408) 553-3417), with a copy to the Attention of Assistant Treasurer (Fax
No. (408) 553-7516);

 

(ii)              if to any Borrowing Subsidiary, to it in care of the Company
as provided in paragraph (a) above;

 

(iii)            if to the Administrative Agent or BNP Paribas, in its capacity
as an Issuing Bank or the Swingline Lender, to BNP Paribas, c/o BNP Paribas RCC,
Inc., Newport Tower – Suite 188, 525 Washington Boulevard, Jersey City, New
Jersey 07310, Attention of Dina Wilson, VP, Supervisor, Fax No. 201-616-7912,
email: nyls.agency.support@us.bnpparibas.com; and

 

(iv)             if to any other Issuing Bank or Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

(b)               Notwithstanding anything herein to the contrary, notices and
other communications to the Lenders and Issuing Banks hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Any notices or other
communications to the Administrative Agent or the Company may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

 

(c)               Any party hereto may change its address or fax number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)               (i) Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Banks and the other Lenders by posting the
Communications on the Platform.

 

(i)                 The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Company or
the other Loan Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

 



83



 

Section 10.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)               Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon (other than as a result
of any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.13(d)), or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, in each case, without the written consent of
each Lender adversely affected thereby, (iv) subject to Section 10.02(c) below,
change Section 2.08(c) or Section 2.18(b) or 2.18(c) in a manner that would
alter the pro rata sharing of Commitment reductions or payments required
thereby, as the case may be, without the written consent of each Lender
adversely affected thereby, (v) change any of the provisions of this Section or
the percentage set forth in the definition of the term “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender or (vi)
release the Company from, or limit or condition, its Obligations under
Article IX without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing Bank
or the Swingline Lender, as the case may be. Notwithstanding anything else in
this Section to the contrary (A) any amendment of the definition of the term
“Applicable Rate” pursuant to the last sentence of such definition shall require
only the written consent of the Company and the Required Lenders and (B) no
consent with respect to any waiver, amendment or modification of this Agreement
or any other Loan Document shall be required of any Defaulting Lender, except
with respect to any waiver, amendment or other modification referred to in
clause (i), (ii) or (iii) of the first proviso of this paragraph and then only
in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification.

 



84



 

(c)               Notwithstanding anything else to the contrary contained in
this Section 10.02 (x) if the Administrative Agent and the Company shall have
jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of this Agreement or any other Loan
Document, then the Administrative Agent and the Company shall be permitted to
amend such provision, and such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof and (y) if the Company shall request the
designation of any Incremental Facility in connection with addition of a
Borrowing Subsidiary or otherwise, such designation shall be made pursuant to an
amendment to this Agreement and, as appropriate, the other Loan Documents,
executed by the Company, the Administrative Agent and each applicable Lender to
have a Commitment to such Incremental Facility and any such amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Company, to implement
the provisions of this clause (y), a copy of which shall be made available to
each Lender.

 

Section 10.03.    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of one counsel in each relevant jurisdiction for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the lawful enforcement of its rights in connection with this
Agreement, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 



85



 

(b)               The Company shall indemnify the Administrative Agent, each
Arranger, each Syndication Agent and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by an Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto or whether brought by any third party or by the Company or any of
its Affiliates; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) a claim by the Company against such
Indemnitee for a material breach in bad faith by such Indemnitee of its
obligations under this Agreement or (z) any disputes solely among Indemnitees
(other than (A) claims against any of the Administrative Agent or the Lenders or
any of their Affiliates in its capacity or in fulfilling its role as the
Administrative Agent, Arranger or any similar role under this Agreement and (B)
claims arising as a result of an act or omission by the Company or its
Affiliates). This Section 10.03(b) shall not apply with respect to Taxes other
than Taxes that represent losses or damages arising from any non-Tax claim.

 

(c)               To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent (or any agent thereof),
any Issuing Bank or the Swingline Lender, or any Related Party of any of the
foregoing, under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so), each Lender severally agrees to pay to the Administrative
Agent (or such sub-agent), such Issuing Bank, the Swingline Lender, or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing for the Administrative
Agent (or any such sub-agent), any Issuing Bank or the Swingline Lender in
connection with such capacity.

 



86



 

(d)               To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for (i) any damages arising from the use by others of
information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet) or
(ii) special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)               All amounts due under this Section shall be payable promptly
after written demand therefor.

 

Section 10.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Arrangers, the Syndication
Agents and, to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)               (i) Any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

 

(A)             the Company; provided that no consent of the Company shall be
required (1) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and (2) if an Event of Default has occurred or is continuing, for
any other assignment; provided further that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof at the address and fax number specified in Section
10.01(a) hereof (as the same may be changed by the Company pursuant to Section
10.01(c));

 

(B)              the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C)              each Issuing Bank; and

 

(D)             the Swingline Lender.

 



87



 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$5,000,000
unless each of the Company and the Administrative Agent otherwise consents;
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing; provided further that the Company shall
be deemed to have consented to any such amount unless it shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received notice thereof;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate- level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

 

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 



88



 

(iv)             The Administrative Agent, acting solely for this purpose as
agent for each Borrower (and such agency being solely for tax purposes), shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and records of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)               Upon receipt by the Administrative Agent of an Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder) and the processing and recordation fee referred to in this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or so record the information contained therein if the Administrative
Agent reasonably believes that such Assignment and Assumption lacks any written
consent required by this Section or is otherwise not in proper form, it being
acknowledged that the Administrative Agent shall have no duty or obligation (and
shall incur no liability) with respect to obtaining (or confirming the receipt)
of any such written consent or with respect to the form of (or any defect in)
such Assignment and Assumption, any such duty and obligation being solely with
the assigning Lender and the assignee. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Administrative Agent (such determination to be made in the
sole discretion of the Administrative Agent, which determination may be
conditioned on the consent of the assigning Lender and the assignee), shall be
effective notwithstanding any defect in the Assignment and Assumption relating
thereto. Each assigning Lender and the assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

 



89



 

(c)               Any Lender may, without the consent of any Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more Eligible Assignees (“Participants”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such Participant
or requires the approval of all the Lenders. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (y) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of each Borrower, maintain a register
on which it enters the name and address of each Participant to which it has sold
a participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans or other
rights and obligations under any this Agreement) except to the extent that such
disclosure is necessary to establish that such Loan or other right or obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 



90



 

Section 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Arranger, any Syndication Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee, LC Disbursement or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

Section 10.06.    Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 10.08.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender, Issuing Bank or Affiliate to
or for the credit or the account of any Loan Party against any of and all the
obligations then due of such Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender or
Issuing Bank shall have made any demand under this Agreement. The rights of each
Lender, each Issuing Bank and each of their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have. Each Lender and
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 



91



 

Section 10.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)               Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each Loan
Party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding brought by it or any of its Affiliates shall be
brought, and shall be heard and determined, exclusively in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or any of its respective properties in the courts of any
jurisdiction.

 

(c)               Each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



92



 

Section 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12.    Confidentiality; Non-Public Information. (a) The
Administrative Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any Governmental
Authority or any other regulatory authority purporting to have jurisdiction over
it or its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (iii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(but only after giving prompt written notice to the Company, to the extent
permitted by law, of any such requirement or request (except with respect to any
audit or examination conducted by any Governmental Authority) so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with this Section), (iv) to any other party to this Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (y)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder; (vii) on
a confidential basis to (x) any rating agency in connection with rating the
Company or its Subsidiaries or their Obligations under this Agreement or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to this Agreement; (viii) with the
consent of the Company; or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or
(B) becomes available to the Administrative Agent, any Issuing Bank, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company; provided that, in the case of information received from the Company
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 



93



 

(b)               Each Lender acknowledges that all information, including
requests for waivers and amendments, furnished by any Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrowers and the Administrative
Agent that (i) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, state and foreign securities laws, and (ii) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.

 

(c)               The Borrowers and each Lender acknowledge that, if information
furnished by the Borrowers pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through DebtDomain or another
website or other information platform (the “Platform”), (i) the Administrative
Agent may post any information that the Company has indicated as containing MNPI
solely on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Company has not indicated whether any
information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Company without liability or responsibility for the independent verification
thereof.

 

Section 10.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

Section 10.14.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

 



94



 

(b)               The obligations of each Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section shall survive the termination of this Agreement and
the payment of all other amounts owing hereunder.

 

Section 10.15.    USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the USA
Patriot Act.

 

Section 10.16.    No Fiduciary Relationship. Each Borrower, on behalf of itself
and its Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrowers, their Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Arranger, any Lender, any Issuing Bank or any of their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their Affiliates may be engaged,
for their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of any Borrower and
its Affiliates, and none of the Administrative Agent, the Arrangers, the
Lenders, the Issuing Banks or their Affiliates has any obligation to disclose
any of such interests to any Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks and their Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

Section 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any other Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 



95



 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)               a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any Note; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[The remainder of this page has been left blank intentionally]

 



96



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 AGILENT TECHNOLOGIES, INC.,     By:/s/ Guillermo Gualino
Name: Guillermo Gualino
Title: Vice President and Treasurer

 



97



 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 BNP PARIBAS, individually and as Administrative Agent, Swingline Lender and an
Issuing Bank,     By:/s/ Brendan Heneghan
Name: Brendan Heneghan
Title: Director

 

By:/s/ Karim Remtoula
Name: Karim Remtoula
Title: Vice President

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 CITIBANK, N.A., individually and as an Issuing Bank     By:/s/ Susan M. Olsen
Name: Susan M. Olsen
Title: Vice President

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 BANK OF AMERICA N.A., individually and as an Issuing Bank     By:/s/ Raymond
Liu
Name: Raymond Liu
Title: Associate

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as an Issuing Bank    
By:/s/ Sara Barton
Name: Sara Barton
Title: Vice President

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 BARCLAYS BANK PLC     By:/s/ Craig Malloy
Name: Craig Malloy
Title: Director

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH     By:/s/ Whitney Gaston
Name: Whitney Gaston
Title: Authorized Signatory

 

By:/s/ Emerson Almeida
Name: Emerson Almeida
Title: Authorized Signatory

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 MIZUHO BANK, LTD.     By:/s/ Tracy Rahn
Name: Tracy Rahn
Title: Authorized Signatory

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 JPMORGAN CHASE BANK, N.A.     By:/s/ Joseph McShane
Name: Joseph McShane
Title: Vice President

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 MUFG BANK, LTD.     By:/s/ David Meisner
Name: David Meisner
Title: Vice President

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 DBS BANK LTD.     By:/s/ Yeo How Ngee
Name: Yeo How Ngee
Title: Managing Director

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 HSBC BANK USA, NATIONAL ASSOCIATION     By:/s/ David Wagstaff
Name: David Wagstaff
Title: Managing Director

 







 

SIGNATURE PAGE TO
AGILENT TECHNOLOGIES, INC.
CREDIT AGREEMENT

 

 KEYBANK NATIONAL ASSOCIATION     By:/s/ Tad L. Stainbrook
Name: Tad L. Stainbrook
Title: Vice President

 







 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

BNP Paribas   $120,000,000 Citibank, N.A.   $120,000,000 Bank of America N.A.  
$120,000,000 Wells Fargo Bank, National Association   $120,000,000 Barclays Bank
PLC   $78,500,000 Credit Suisse AG, Cayman Islands Branch   $78,500,000 Mizuho
Bank, Ltd.   $78,500,000 JPMorgan Chase Bank, N.A.   $78,500,000 MUFG Bank, Ltd.
  $78,500,000 DBS Bank Ltd.   $42,500,000 HSBC Bank USA, National Association  
$42,500,000 KeyBank National Association   $42,500,000 TOTAL:   $1,000,000,000

 







 

SCHEDULE 6.01

 

EXISTING SUBSIDIARY INDEBTEDNESS

 

None.

 







 

SCHEDULE 6.02

 

LIENS

 

None.

 







 

SCHEDULE 6.03

 

EXISTING SALE AND LEASEBACK TRANSACTIONS

 

None.

 







 

EXHIBIT A

 

[FORM OF] ACCESSION AGREEMENT dated as of [ ] (this “Agreement”), among [NAME OF
INCREASING LENDER] (the “Increasing Lender”), AGILENT TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), and BNP PARIBAS, as Administrative Agent.

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
BNP Paribas, as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to Section 2.08(c) of the Credit Agreement, the Company has invited the
Increasing Lender, and the Increasing Lender desires, to become a party to the
Credit Agreement and to assume the obligations of a Lender thereunder. The
Increasing Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

 

Accordingly, the Increasing Lender, the Company and the Administrative Agent
agree as follows:

 

SECTION 1. Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have all rights, benefits and privileges accorded to a
Lender under the Credit Agreement and shall be subject to all obligations under
the Credit Agreement.

 

(b)       The Commitment of the Increasing Lender shall equal to (or, if the
Increasing Lender is a Lender under the Credit Agreement prior to giving effect
hereto, shall be increased by) the amount set forth opposite its signature
hereto.

 

SECTION 2. Representations and Warranties, Agreements of Increasing Lender, etc.
The Increasing Lender (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance on the Administrative Agent or any other
Lender; (c) confirms that it will independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; and
(d) agrees that it will perform, in accordance with the terms of the Credit
Agreement, all the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

SECTION 3. Effectiveness. This Agreement shall become effective as of (the
“Effective Date”), subject to the Administrative Agent’s receipt of
(a) counterparts of this Agreement duly executed on behalf of the Increasing
Lender and the Company, (b) evidence of approval of the Increasing Lender by
each Issuing Bank and the Swingline Lender, (c) the documents required to be
delivered by the Company under the penultimate sentence of Section 2.08(c)(vii)
of the Credit Agreement, (d) an Administrative Questionnaire duly completed by
the Increasing Lender and (e) if the Increasing Lender is a U.S. Person,
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax, and if the Increasing Lender is a Foreign
Lender, any documentation required to be delivered by it pursuant to
Section 2.17 of the Credit Agreement.

 







 

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 5. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.

 



A-2



 

IN WITNESS WHEREOF, the Increasing Lender, the Company and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.1

 

Commitment[INCREASING LENDER],



$[          ]

 

By:     Name:     Title:  

 

 AGILENT TECHNOLOGIES, INC.,         By:     Name:     Title:  

 

 BNP PARIBAS,
as Administrative Agent,         By:

    Name:     Title:  

 

__________________________

1The Increasing Lender shall have received the prior written approval of each
Issuing Bank and the Swingline Lender.





A-3



 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the credit
facility provided for under the Credit Agreement (including any Letters of
Credit, Guarantees, and Swingline Loans included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity, related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.Assignor:
_____________________________________________________________________________

 

2.Assignee:
_____________________________________________________________________________
                  [and is an Affiliate/Approved Fund of [Identify Lender]]2

 

3.Borrower: Agilent Technologies, Inc.

 

4.Administrative Agent: BNP Paribas

 

5.Credit Agreement: The Credit Agreement dated as of March 13, 2019, among
Agilent Technologies, Inc., the Lenders parties thereto and BNP Paribas, as
Administrative Agent.

 

__________________________

2Select as applicable.









 

6.Assigned Interest:

 

Aggregate Amount of Commitments/Loans of all Lenders

 

Principal Amount of the Commitment Assigned3

 

Principal Amount of Outstanding Revolving Loans Assigned4

 

Commitment Assigned as a Percentage of Aggregate Commitments5

$/[Currency]   $/[Currency]   $/[Currency]   %

 

 

Effective Date: ________ __, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI about the Borrower, the Subsidiaries and their securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

__________________________



3Must comply with the minimum assignment amounts set forth in Section 10.04 of
the Credit Agreement.



4Must comply with the minimum assignment amounts set forth in Section 10.04 of
the Credit Agreement.



5Set forth, to at least 9 decimals, as a percentage of the aggregate Commitments
of all Lenders.





B-2



 

The terms set forth above are hereby agreed to:   [Consented to and]6 Accepted:
          _____________, as Assignor,   BNP PARIBAS, as
Administrative Agent,             By:     By:       Name:     Name:     Title:  
  Title:             _____________, as Assignee, 7   Consented to:              
  [AGILENT TECHNOLOGIES, INC.,             By:     By:       Name:     Name:    
Title:     Title:]8                 BNP PARIBAS, as an Administrative Agent,    
            By:           Name:         Title:                 CITIBANK, N.A.,
as an Issuing Bank,                 By:           Name:         Title:          
      BANK OF AMERICA, N.A., as an Issuing Bank,                 By:          
Name:         Title:  

 

__________________________



6No consent of the Administrative Agent is required for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund.



7The Assignee must deliver to the Company all applicable Tax forms required to
be delivered by: it under Section 2.17(f) of the Credit Agreement.



8No consent of the Company is required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or, if an Event of Default has
occurred and is continuing, for any other assignment.





B-3



 

    WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Issuing Bank,                
  By:             Name:           Title:                 [NAME OF EACH ISSUING
BANK],                 By:           Name:         Title:  

 



B-4



 

ANNEX 1
TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document,
(iii) the financial condition of the Borrowers, any of their Subsidiaries or
other Affiliates or any other Person obligated in respect of the Credit
Agreement or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or other Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption, to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest independently and without reliance on the
Administrative Agent or any other Lender, (v) if it’s a Lender that is a U.S.
Person, attached hereto is an executed original of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax and (vi) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 



B-5



 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by and construed in accordance with the laws of the
State of New York.

 



B-6



 

EXHIBIT C

 

[FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [ ] (this “Agreement”),
among AGILENT TECHNOLOGIES, INC., a Delaware corporation (the “Company”), [NAME
OF NEW BORROWING SUBSIDIARY], a [Jurisdiction] [organizational form] (the “New
Borrowing Subsidiary”), and BNP PARIBAS, as Administrative Agent.

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Lenders from time to time party thereto and
BNP PARIBAS, as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to Section 2.20 of the Credit Agreement, the Company and the New
Borrowing Subsidiary desire that the New Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement. The Company represents that (a) the New
Borrowing Subsidiary is a Subsidiary organized in [jurisdiction] as a
[organizational form], (b) the representations and warranties of the Company
and, after giving effect to this Agreement, the New Borrowing Subsidiary in the
Credit Agreement (other than the representations and warranties set forth in
Sections 3.04(b) and 3.05(a)) are true and correct on and as of the date hereof
after giving effect to this Agreement and (c) no Default has occurred and is
continuing or would result from the execution and delivery of this Agreement.
The Company agrees that the Guarantee of the Company contained in Article IX of
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary.

 

Subject to Section 2.20 of the Credit Agreement, upon execution of this
Agreement by each of the Company, the New Borrowing Subsidiary and the
Administrative Agent, the New Borrowing Subsidiary shall be a party to the
Credit Agreement and shall constitute a “Borrowing Subsidiary” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

 

[The New Borrowing Subsidiary is subject, under the laws of the jurisdiction in
which it is organized and existing, to civil and commercial laws with respect to
its obligations under this Agreement, the Credit Agreement and the other Loan
Documents to which it is a party, and the execution, delivery and performance by
the New Borrowing Subsidiary of this Agreement, the Credit Agreement and such
other Loan Documents constitute and will constitute private and commercial acts
and not public or governmental acts. Neither the New Borrowing Subsidiary nor
any of its property has any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which it is organized and existing in respect of its obligations
under this Agreement, the Credit Agreement and such other Loan Documents.1

 

__________________________



1Insert if the New Borrowing Subsidiary is a Foreign Subsidiary.









 

[The New Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement, the
Credit Agreement or any other Loan Document. Such service may be made by mailing
or delivering a copy of such process to the New Borrowing Subsidiary in care of
the Company at the Company’s address used for purposes of giving notices under
Section 9.01 of the Credit Agreement, and the New Borrowing Subsidiary hereby
irrevocably authorizes and directs the Company to accept such service on its
behalf.]2

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

__________________________



2Insert if the New Borrowing Subsidiary is a Foreign Subsidiary.





C-2



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 AGILENT TECHNOLOGIES, INC.,         By:     Name:     Title:  

 

 [NAME OF NEW BORROWING SUBSIDIARY],         By:     Name:     Title:  

 

 BNP PARIBAS, as
Administrative Agent,         By:     Name:     Title:  

 



C-3



 

EXHIBIT D

 

[FORM OF BORROWING SUBSIDIARY TERMINATION]

 

BNP Paribas,
as Administrative Agent

[Address]

 

[Date]

 

Re: Borrowing Subsidiary Termination

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto and BNP Paribas, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

 

Pursuant to Section 2.20 of the Credit Agreement, the Company hereby terminates
the status of [Name of Terminated Borrowing Subsidiary] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary, or any Letter of Credit issued for the account of the Terminated
Borrowing Subsidiary, are outstanding as of the date hereof and that all amounts
payable by the Terminated Borrowing Subsidiary in respect of interest and/or
fees (and, to the extent notified by the Administrative Agent, the Swingline
Lender, any Lender or any Issuing Bank, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement have been paid in full on or
prior to the date hereof.

 

 Very truly yours,          AGILENT TECHNOLOGIES, INC.,         By:

    Name:     Title:  

 







 

EXHIBIT E

 

[Reserved]

 







 

EXHIBIT F

 

[FORM OF MATURITY DATE EXTENSION REQUEST]

 

BNP Paribas,
as Administrative Agent

[Address]

 

[Date]

 

Re:   Extension of Maturity Date

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Agilent Technologies, Inc., the Lenders from time to time
party thereto and BNP Paribas, as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

In accordance with Section 2.09 of the Credit Agreement, the undersigned hereby
requests an extension of the Maturity Date from March [__], 20[24] to March
[__], 20[25].

 



 Very truly yours,          AGILENT TECHNOLOGIES, INC.,         By:

    Name:     Title:  

 







 

EXHIBIT G-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:  

 Name:     Title:  

 

Date: _______ __, 20[  ]

 







 

EXHIBIT G-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:  

 Name:     Title:  

 

Date: _______ __, 20[  ]

 







 

EXHIBIT G-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 



By:  

 Name:     Title:  

 

Date: _______ __, 20[  ]

 







 

EXHIBIT G-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 13, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Agilent Technologies, Inc., a Delaware corporation (the
“Borrower”), each Lender from time to time party thereto and BNP Paribas, as
Administrative Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 



By:  

 Name:     Title:  

 

Date: _______ __, 20[  ]

 